Exhibit 10.63

 

$300,000,000

 

GENERAL MARITIME CORPORATION

 

12.00% Senior Notes due 2017

 

Purchase Agreement

 

November 6, 2009

 

J.P. Morgan Securities Inc.
As Representative of the
several Initial Purchasers listed
in Schedule 1 hereto

 

c/o J.P. Morgan Securities Inc.

270 Park Avenue
New York, New York 10017

 

Ladies and Gentlemen:

 

General Maritime Corporation, a Marshall Islands corporation (the “Company”),
proposes to issue and sell to the several initial purchasers listed in Schedule
1 hereto (the “Initial Purchasers”), for whom you are acting as representative
(the “Representative”), $300,000,000 principal amount of its 12% Senior Notes
due 2017 (the “Securities”).  The Securities will be issued pursuant to an
Indenture to be dated as of November 12, 2009 (the “Indenture”) among the
Company, the guarantors listed in Schedule 2 hereto (the “Subsidiary
Guarantors”) and The Bank of New York Mellon, as trustee (the “Trustee”), and
will be guaranteed on an unsecured senior basis by each of the Subsidiary
Guarantors (the “Subsidiary Guarantees”).

 

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom.  The Company and the Subsidiary Guarantors have
prepared a preliminary offering memorandum dated October 30, 2009 (the
“Preliminary Offering Memorandum”) and will prepare an offering memorandum dated
the date hereof (the “Offering Memorandum”) setting forth information concerning
the Company and the Securities.  Copies of the Preliminary Offering Memorandum
have been, and copies of the Offering Memorandum will be, delivered by the
Company to the Initial Purchasers pursuant to the terms of this Agreement.  The
Company hereby confirms that it has authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below) and
the Offering Memorandum in connection with the offering and resale of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement.  Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Preliminary Offering Memorandum.  References
herein to the Preliminary Offering Memorandum, the Time of Sale Information and
the Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein.

 

--------------------------------------------------------------------------------


 

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the following information shall have been prepared (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

 

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Company and the Subsidiary Guarantors will agree to file
one or more registration statements with the Securities and Exchange Commission
(the “Commission”) providing for the registration under the Securities Act of
the Securities or the Exchange Securities referred to (and as defined) in the
Registration Rights Agreement.

 

The Company and the Subsidiary Guarantors hereby confirm their agreement with
the several Initial Purchasers concerning the purchase and resale of the
Securities, as follows:

 

1.             Purchase and Resale of the Securities.  (a)  The Company agrees
to issue and sell the Securities to the several Initial Purchasers as provided
in this Agreement, and each Initial Purchaser, on the basis of the
representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, agrees, severally and not jointly, to purchase from
the Company the respective principal amount of Securities set forth opposite
such Initial Purchaser’s name in Schedule 1 hereto at a price equal 95.762% of
the principal amount thereof plus accrued interest, if any, from November 12,
2009 to the Closing Date.  The Company will not be obligated to deliver any of
the Securities except upon payment for all the Securities to be purchased as
provided herein.

 


(B)           THE COMPANY UNDERSTANDS THAT THE INITIAL PURCHASERS INTEND TO
OFFER THE SECURITIES FOR RESALE ON THE TERMS SET FORTH IN EACH OF THE TIME OF
SALE INFORMATION.  EACH INITIAL PURCHASER, SEVERALLY AND NOT JOINTLY,
REPRESENTS, WARRANTS AND AGREES THAT:


 


(I)            IT IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A UNDER THE SECURITIES ACT (A “QIB”) AND AN ACCREDITED INVESTOR WITHIN
THE MEANING OF RULE 501(A) UNDER THE SECURITIES ACT;


 


(II)           IT HAS NOT SOLICITED OFFERS FOR, OR OFFERED OR SOLD, AND WILL NOT
SOLICIT OFFERS FOR, OR OFFER OR SELL, THE SECURITIES BY MEANS OF ANY FORM OF
GENERAL SOLICITATION OR GENERAL ADVERTISING WITHIN THE MEANING OF RULE 502(C) OF
REGULATION D UNDER THE SECURITIES ACT (“REGULATION D”) OR IN ANY MANNER
INVOLVING A PUBLIC OFFERING WITHIN THE MEANING OF SECTION 4(2) OF THE SECURITIES
ACT; AND


 


(III)          IT HAS NOT SOLICITED OFFERS FOR, OR OFFERED OR SOLD, AND WILL NOT
SOLICIT OFFERS FOR, OR OFFER OR SELL, THE SECURITIES AS PART OF THEIR INITIAL
OFFERING EXCEPT:


 

(A)  WITHIN THE UNITED STATES TO PERSONS WHOM IT REASONABLY BELIEVES TO BE QIBS
IN TRANSACTIONS PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) AND
IN CONNECTION WITH EACH SUCH SALE, IT HAS TAKEN OR WILL TAKE REASONABLE

 

2

--------------------------------------------------------------------------------


 

STEPS TO ENSURE THAT THE PURCHASER OF THE SECURITIES IS AWARE THAT SUCH SALE IS
BEING MADE IN RELIANCE ON RULE 144A; OR

 

(B)   IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN ANNEX C HERETO.

 


(C)           EACH INITIAL PURCHASER ACKNOWLEDGES AND AGREES THAT THE COMPANY
AND, FOR PURPOSES OF THE OPINIONS TO BE DELIVERED TO THE INITIAL PURCHASERS
PURSUANT TO SECTIONS 6 (F)(I) AND 6(G), COUNSEL FOR THE COMPANY AND COUNSEL FOR
THE INITIAL PURCHASERS, RESPECTIVELY, MAY RELY UPON THE ACCURACY OF THE
REPRESENTATIONS AND WARRANTIES OF THE INITIAL PURCHASERS, AND COMPLIANCE BY THE
INITIAL PURCHASERS WITH THEIR AGREEMENTS, CONTAINED IN PARAGRAPH (B) ABOVE
(INCLUDING ANNEX C HERETO), AND EACH INITIAL PURCHASER HEREBY CONSENTS TO SUCH
RELIANCE.


 


(D)           THE COMPANY ACKNOWLEDGES AND AGREES THAT THE INITIAL PURCHASERS
MAY OFFER AND SELL SECURITIES TO OR THROUGH ANY AFFILIATE OF AN INITIAL
PURCHASER AND THAT ANY SUCH AFFILIATE MAY OFFER AND SELL SECURITIES PURCHASED BY
IT TO OR THROUGH ANY INITIAL PURCHASER; PROVIDED THAT ANY SUCH AFFILIATES OF
INITIAL PURCHASERS SHALL COMPLY WITH THE PROVISIONS OF SECTION 1(B) HEREOF.


 


(E)           THE COMPANY AND THE SUBSIDIARY GUARANTORS ACKNOWLEDGE AND AGREE
THAT THE INITIAL PURCHASERS ARE ACTING SOLELY IN THE CAPACITY OF AN ARM’S LENGTH
CONTRACTUAL COUNTERPARTY TO THE COMPANY AND THE SUBSIDIARY GUARANTORS WITH
RESPECT TO THE OFFERING OF SECURITIES CONTEMPLATED HEREBY (INCLUDING IN
CONNECTION WITH DETERMINING THE TERMS OF THE OFFERING) AND NOT AS FINANCIAL
ADVISORS OR FIDUCIARIES TO, OR AGENTS OF, THE COMPANY, THE SUBSIDIARY GUARANTORS
OR ANY OTHER PERSON.  ADDITIONALLY, NEITHER THE REPRESENTATIVE NOR ANY OTHER
INITIAL PURCHASER IS ADVISING THE COMPANY, THE SUBSIDIARY GUARANTORS OR ANY
OTHER PERSON AS TO ANY LEGAL, TAX, INVESTMENT, ACCOUNTING OR REGULATORY MATTERS
IN ANY JURISDICTION.  THE COMPANY AND THE SUBSIDIARY GUARANTORS SHALL CONSULT
WITH THEIR OWN ADVISORS CONCERNING SUCH MATTERS AND SHALL BE RESPONSIBLE FOR
MAKING THEIR OWN INDEPENDENT INVESTIGATION AND APPRAISAL OF THE TRANSACTIONS
CONTEMPLATED HEREBY, AND NEITHER THE REPRESENTATIVE NOR ANY OTHER INITIAL
PURCHASER SHALL HAVE ANY RESPONSIBILITY OR LIABILITY TO THE COMPANY OR THE
SUBSIDIARY GUARANTORS WITH RESPECT THERETO. ANY REVIEW BY THE REPRESENTATIVE OR
ANY OTHER INITIAL PURCHASER OF THE COMPANY, THE SUBSIDIARY GUARANTORS, THE
TRANSACTIONS CONTEMPLATED HEREBY OR OTHER MATTERS RELATING TO SUCH TRANSACTIONS
WILL BE PERFORMED SOLELY FOR THE BENEFIT OF THE REPRESENTATIVE OR SUCH OTHER
INITIAL PURCHASER, AS THE CASE MAY BE, AND SHALL NOT BE ON BEHALF OF THE COMPANY
OR THE SUBSIDIARY GUARANTORS OR ANY OTHER PERSON.


 

2.             Payment and Delivery.  (a)  Payment for and delivery of the
Securities will be made at the offices of Simpson Thacher & Bartlett LLP, 425
Lexington Avenue, New York, New York 10017 at 10:00 A.M., New York City time, on
November 12, 2009, or at such other time or place on the same or such other
date, not later than the fifth business day thereafter, as the Representative
and the Company may agree upon in writing.  The time and date of such payment
and delivery is referred to herein as the “Closing Date”.

 


(B)           PAYMENT FOR THE SECURITIES SHALL BE MADE BY WIRE TRANSFER IN
IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT(S) SPECIFIED BY THE COMPANY TO THE
REPRESENTATIVE AGAINST DELIVERY TO THE NOMINEE OF THE DEPOSITORY TRUST COMPANY
(“DTC”), FOR THE ACCOUNT OF THE INITIAL PURCHASERS, OF ONE OR MORE GLOBAL NOTES
REPRESENTING THE SECURITIES (COLLECTIVELY, THE

 

3

--------------------------------------------------------------------------------


 


“GLOBAL NOTE”), WITH ANY TRANSFER TAXES PAYABLE IN CONNECTION WITH THE SALE OF
THE SECURITIES DULY PAID BY THE COMPANY.  THE GLOBAL NOTE WILL BE MADE AVAILABLE
FOR INSPECTION BY THE REPRESENTATIVE NOT LATER THAN 1:00 P.M., NEW YORK CITY
TIME, ON THE BUSINESS DAY PRIOR TO THE CLOSING DATE.


 

3.             Representations and Warranties of the Company and the Subsidiary
Guarantors.  The Company and the Subsidiary Guarantors jointly and severally
represent and warrant to each Initial Purchaser that:

 


(A)           PRELIMINARY OFFERING MEMORANDUM, TIME OF SALE INFORMATION AND
OFFERING MEMORANDUM.  THE PRELIMINARY OFFERING MEMORANDUM, AS OF ITS DATE, DID
NOT, THE TIME OF SALE INFORMATION, AT THE TIME OF SALE, DID NOT, AND AT THE
CLOSING DATE, WILL NOT, AND THE OFFERING MEMORANDUM, IN THE FORM FIRST USED BY
THE INITIAL PURCHASERS TO CONFIRM SALES OF THE SECURITIES AND AS OF THE CLOSING
DATE, WILL NOT, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE
A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT
THE COMPANY AND THE SUBSIDIARY GUARANTORS MAKE NO REPRESENTATION OR WARRANTY
WITH RESPECT TO ANY STATEMENTS OR OMISSIONS MADE IN RELIANCE UPON AND IN
CONFORMITY WITH INFORMATION RELATING TO ANY INITIAL PURCHASER FURNISHED TO THE
COMPANY IN WRITING BY SUCH INITIAL PURCHASER THROUGH THE REPRESENTATIVE
EXPRESSLY FOR USE IN THE PRELIMINARY OFFERING MEMORANDUM, THE TIME OF SALE
INFORMATION OR THE OFFERING MEMORANDUM.


 


(B)           ADDITIONAL WRITTEN COMMUNICATIONS.   THE COMPANY (INCLUDING ITS
AGENTS AND REPRESENTATIVES, OTHER THAN THE INITIAL PURCHASERS IN THEIR CAPACITY
AS SUCH) HAS NOT PREPARED, MADE, USED, AUTHORIZED, APPROVED OR REFERRED TO AND
WILL NOT PREPARE, MAKE, USE, AUTHORIZE, APPROVE OR REFER TO ANY WRITTEN
COMMUNICATION THAT CONSTITUTES AN OFFER TO SELL OR SOLICITATION OF AN OFFER TO
BUY THE SECURITIES (EACH SUCH COMMUNICATION BY THE COMPANY OR ITS AGENTS AND
REPRESENTATIVES (OTHER THAN A COMMUNICATION REFERRED TO IN CLAUSES (I), (II) AND
(III) BELOW) AN “ISSUER WRITTEN COMMUNICATION”) OTHER THAN (I) THE PRELIMINARY
OFFERING MEMORANDUM, (II) THE OFFERING MEMORANDUM, (III) THE DOCUMENTS LISTED ON
ANNEX A HERETO, INCLUDING A TERM SHEET SUBSTANTIALLY IN THE FORM OF ANNEX B
HERETO, WHICH CONSTITUTE PART OF THE TIME OF SALE INFORMATION, AND (IV) ANY
ELECTRONIC ROAD SHOW OR OTHER WRITTEN COMMUNICATIONS, IN EACH CASE USED IN
ACCORDANCE WITH SECTION 4(C).  EACH SUCH ISSUER WRITTEN COMMUNICATION, WHEN
TAKEN TOGETHER WITH THE TIME OF SALE INFORMATION, DID NOT, AND AT THE CLOSING
DATE WILL NOT, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE
A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT
THE COMPANY MAKES NO REPRESENTATION AND WARRANTY WITH RESPECT TO ANY STATEMENTS
OR OMISSIONS MADE IN EACH SUCH ISSUER WRITTEN COMMUNICATION IN RELIANCE UPON AND
IN CONFORMITY WITH INFORMATION RELATING TO ANY INITIAL PURCHASER FURNISHED TO
THE COMPANY IN WRITING BY SUCH INITIAL PURCHASER THROUGH THE REPRESENTATIVE
EXPRESSLY FOR USE IN ANY ISSUER WRITTEN COMMUNICATION.


 


(C)           INCORPORATED DOCUMENTS.  THE DOCUMENTS INCORPORATED BY REFERENCE
IN EACH OF THE TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM, WHEN FILED
WITH THE COMMISSION, CONFORMED OR WILL CONFORM, AS THE CASE MAY BE, IN ALL
MATERIAL RESPECTS TO THE REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “EXCHANGE ACT”), AND THE RULES AND REGULATIONS OF THE COMMISSION
THEREUNDER.

 

4

--------------------------------------------------------------------------------


 


(D)           FINANCIAL STATEMENTS.  (I) THE FINANCIAL STATEMENTS AND THE
RELATED NOTES THERETO INCLUDED OR INCORPORATED BY REFERENCE IN EACH OF THE TIME
OF SALE INFORMATION AND THE OFFERING MEMORANDUM PRESENT FAIRLY THE FINANCIAL
POSITION OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE DATES INDICATED AND THE
RESULTS OF THEIR OPERATIONS AND THE CHANGES IN THEIR CASH FLOWS FOR THE PERIODS
SPECIFIED; SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN CONFORMITY WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS
THROUGHOUT THE PERIODS COVERED THEREBY; THE OTHER FINANCIAL INFORMATION INCLUDED
OR INCORPORATED BY REFERENCE IN EACH OF THE TIME OF SALE INFORMATION AND THE
OFFERING MEMORANDUM HAS BEEN DERIVED FROM THE ACCOUNTING RECORDS OF THE COMPANY
AND ITS SUBSIDIARIES AND PRESENTS FAIRLY IN ALL MATERIAL RESPECTS THE
INFORMATION SHOWN THEREBY; AND THE PRO FORMA FINANCIAL INFORMATION AND THE
RELATED NOTES THERETO INCLUDED OR INCORPORATED BY REFERENCE IN EACH OF THE TIME
OF SALE INFORMATION AND THE OFFERING MEMORANDUM HAS BEEN PREPARED IN ACCORDANCE
WITH THE COMMISSION’S RULES AND GUIDANCE WITH RESPECT TO PRO FORMA FINANCIAL
INFORMATION, AND THE ASSUMPTIONS UNDERLYING SUCH PRO FORMA FINANCIAL INFORMATION
ARE REASONABLE AND ARE SET FORTH IN EACH OF THE TIME OF SALE INFORMATION AND THE
OFFERING MEMORANDUM. (II) THE FINANCIAL STATEMENTS AND THE RELATED NOTES THERETO
OF ARLINGTON TANKERS LTD. (“ARLINGTON”) AND ITS CONSOLIDATED SUBSIDIARIES
INCLUDED OR INCORPORATED BY REFERENCE IN EACH OF THE TIME OF SALE INFORMATION
AND THE OFFERING MEMORANDUM PRESENT FAIRLY THE FINANCIAL POSITION OF ARLINGTON
AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE DATES INDICATED AND THE RESULTS OF
THEIR OPERATIONS AND THE CHANGES IN THEIR CASH FLOWS FOR THE PERIODS SPECIFIED;
SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN CONFORMITY WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS THROUGHOUT THE
PERIODS COVERED THEREBY; AND THE OTHER FINANCIAL INFORMATION OF ARLINGTON AND
ITS CONSOLIDATED SUBSIDIARIES INCLUDED OR INCORPORATED BY REFERENCE IN EACH OF
THE TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM HAS BEEN DERIVED FROM
THE ACCOUNTING RECORDS OF ARLINGTON AND PRESENTS FAIRLY IN ALL MATERIAL RESPECTS
THE INFORMATION SHOWN THEREBY.


 


(E)           NO MATERIAL ADVERSE CHANGE.  SINCE THE DATE OF THE MOST RECENT
FINANCIAL STATEMENTS OF THE COMPANY INCLUDED OR INCORPORATED BY REFERENCE IN
EACH OF THE TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM (I) THERE HAS
NOT BEEN ANY CHANGE IN THE CAPITAL STOCK OR LONG-TERM DEBT OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES, OR ANY DIVIDEND OR DISTRIBUTION OF ANY KIND DECLARED, SET
ASIDE FOR PAYMENT, PAID OR MADE BY THE COMPANY ON ANY CLASS OF CAPITAL STOCK, OR
ANY MATERIAL ADVERSE CHANGE, OR ANY DEVELOPMENT INVOLVING A PROSPECTIVE MATERIAL
ADVERSE CHANGE, IN OR AFFECTING THE BUSINESS, PROPERTIES, MANAGEMENT, FINANCIAL
POSITION OR RESULTS OF OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A
WHOLE; (II) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ENTERED INTO ANY
TRANSACTION OR AGREEMENT THAT IS MATERIAL TO THE COMPANY AND ITS SUBSIDIARIES
TAKEN AS A WHOLE OR INCURRED ANY LIABILITY OR OBLIGATION, DIRECT OR CONTINGENT,
THAT IS MATERIAL TO THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE;
(III) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS SUSTAINED ANY MATERIAL
LOSS OR INTERFERENCE WITH ITS BUSINESS FROM FIRE, EXPLOSION, FLOOD OR OTHER
CALAMITY, WHETHER OR NOT COVERED BY INSURANCE, OR FROM ANY LABOR DISTURBANCE OR
DISPUTE OR ANY ACTION, ORDER OR DECREE OF ANY COURT OR ARBITRATOR OR
GOVERNMENTAL OR REGULATORY AUTHORITY; (IV) THERE HAS NOT BEEN A MATERIAL LOSS
(WHETHER ACTUAL OR CONSTRUCTIVE OR PARTIAL OR TOTAL) OF OR TO ANY OF THE VESSELS
THAT ARE DESCRIBED IN THE TIME OF THE SALE INFORMATION AND THE OFFERING
MEMORANDUM AS OWNED OR TO BE ACQUIRED BY THE COMPANY OR ANY SUBSIDIARY
GUARANTOR; AND (V) NO SUCH VESSEL HAS BEEN ARRESTED OR REQUISITIONED FOR TITLE
OR HIRE; EXCEPT IN THE CASE OF CLAUSES (I) THROUGH (V) ABOVE AS OTHERWISE
DISCLOSED IN EACH OF THE TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM.

 

5

--------------------------------------------------------------------------------



 


(F)            ORGANIZATION AND GOOD STANDING.  THE COMPANY AND EACH OF ITS
SUBSIDIARIES HAVE BEEN DULY ORGANIZED AND ARE VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THEIR RESPECTIVE JURISDICTIONS OF ORGANIZATION, ARE
DULY QUALIFIED TO DO BUSINESS AND ARE IN GOOD STANDING IN EACH JURISDICTION IN
WHICH THEIR RESPECTIVE OWNERSHIP OR LEASE OF PROPERTY OR THE CONDUCT OF THEIR
RESPECTIVE BUSINESSES REQUIRES SUCH QUALIFICATION, AND HAVE ALL POWER AND
AUTHORITY NECESSARY TO OWN OR HOLD THEIR RESPECTIVE PROPERTIES AND TO CONDUCT
THE BUSINESSES IN WHICH THEY ARE ENGAGED, EXCEPT WHERE THE FAILURE TO BE SO
QUALIFIED, IN GOOD STANDING OR HAVE SUCH POWER OR AUTHORITY WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON THE
BUSINESS, PROPERTIES, MANAGEMENT, FINANCIAL POSITION, RESULTS OF OPERATIONS OR
PROSPECTS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE OR ON THE
PERFORMANCE BY THE COMPANY AND THE SUBSIDIARY GUARANTORS OF THEIR OBLIGATIONS
UNDER THE SECURITIES AND THE SUBSIDIARY GUARANTEES, RESPECTIVELY (A “MATERIAL
ADVERSE EFFECT”).  THE COMPANY DOES NOT OWN OR CONTROL, DIRECTLY OR INDIRECTLY,
ANY CORPORATION, ASSOCIATION OR OTHER ENTITY OTHER THAN THE SUBSIDIARIES LISTED
ON SCHEDULE 3 HERETO.


 


(G)           CAPITALIZATION.  THE COMPANY HAS AN AUTHORIZED CAPITALIZATION AS
SET FORTH IN EACH OF THE TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM
UNDER THE HEADING “CAPITALIZATION” AND ALL THE OUTSTANDING SHARES OF CAPITAL
STOCK OR OTHER EQUITY INTERESTS OF EACH SUBSIDIARY OF THE COMPANY HAVE BEEN DULY
AND VALIDLY AUTHORIZED AND ISSUED, ARE FULLY PAID AND NON-ASSESSABLE AND ARE
OWNED DIRECTLY OR INDIRECTLY BY THE COMPANY (EXCEPT, IN THE CASE OF ANY FOREIGN
SUBSIDIARY, FOR DIRECTORS’ QUALIFYING SHARES OR SHARES OTHERWISE REQUIRED TO BE
OWNED BY OTHER PERSONS OTHER THAN THE COMPANY PURSUANT TO APPLICABLE LAW), FREE
AND CLEAR OF ANY LIEN, CHARGE, ENCUMBRANCE, SECURITY INTEREST, RESTRICTION ON
VOTING OR TRANSFER OR ANY OTHER CLAIM OF ANY THIRD PARTY, OTHER THAN THOSE
ARISING UNDER THE COMPANY’S CREDIT AGREEMENT, DATED AS OF OCTOBER 20, 2009 (AS
AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED AS OF THE DATE HEREOF, THE “CREDIT
AGREEMENT”), AND ARLINGTON’S LOAN AGREEMENT, DATED AS OF DECEMBER 12, 2005, OR
OTHERWISE AS DESCRIBED IN EACH OF THE TIME OF SALE INFORMATION AND THE OFFERING
MEMORANDUM.


 


(H)           DUE AUTHORIZATION.  THE COMPANY AND EACH OF THE SUBSIDIARY
GUARANTORS HAVE FULL RIGHT, POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS
AGREEMENT, THE SECURITIES, THE SUBSIDIARY GUARANTEES, THE INDENTURE, THE
EXCHANGE SECURITIES AND THE REGISTRATION RIGHTS AGREEMENT (COLLECTIVELY, THE
“TRANSACTION DOCUMENTS”), AS APPLICABLE, AND TO PERFORM THEIR RESPECTIVE
OBLIGATIONS HEREUNDER AND THEREUNDER; AND ALL ACTION REQUIRED TO BE TAKEN FOR
THE DUE AND PROPER AUTHORIZATION, EXECUTION AND DELIVERY OF EACH OF THE
TRANSACTION DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
THEREBY HAS BEEN DULY AND VALIDLY TAKEN.


 


(I)            THE INDENTURE.  THE INDENTURE HAS BEEN DULY AUTHORIZED BY THE
COMPANY AND EACH OF THE SUBSIDIARY GUARANTORS AND, WHEN DULY EXECUTED AND
DELIVERED IN ACCORDANCE WITH ITS TERMS BY EACH OF THE PARTIES THERETO, WILL
CONSTITUTE A VALID AND LEGALLY BINDING AGREEMENT OF THE COMPANY AND EACH OF THE
SUBSIDIARY GUARANTORS ENFORCEABLE AGAINST THE COMPANY AND EACH OF THE SUBSIDIARY
GUARANTORS IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED
BY APPLICABLE BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS AFFECTING THE ENFORCEMENT
OF CREDITORS’ RIGHTS GENERALLY OR BY EQUITABLE PRINCIPLES RELATING TO
ENFORCEABILITY (REGARDLESS OF WHETHER ENFORCEMENT IS CONSIDERED IN A PROCEEDING
IN EQUITY OR AT LAW) (COLLECTIVELY, THE “ENFORCEABILITY EXCEPTIONS”) AND ON THE
CLOSING DATE, THE INDENTURE WILL CONFORM IN ALL MATERIAL RESPECTS TO THE
REQUIREMENTS OF THE TRUST INDENTURE ACT OF 1939, AS AMENDED (THE “TRUST
INDENTURE ACT”), AND THE RULES AND REGULATIONS OF THE COMMISSION APPLICABLE TO
AN INDENTURE THAT IS QUALIFIED THEREUNDER.

 

6

--------------------------------------------------------------------------------


 


(J)            THE SECURITIES AND THE SUBSIDIARY GUARANTEES.  THE SECURITIES
HAVE BEEN DULY AUTHORIZED BY THE COMPANY AND, WHEN DULY EXECUTED, AUTHENTICATED,
ISSUED AND DELIVERED AS PROVIDED IN THE INDENTURE AND PAID FOR AS PROVIDED
HEREIN, WILL BE DULY AND VALIDLY ISSUED AND OUTSTANDING AND WILL CONSTITUTE
VALID AND LEGALLY BINDING OBLIGATIONS OF THE COMPANY ENFORCEABLE AGAINST THE
COMPANY IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO THE ENFORCEABILITY
EXCEPTIONS, AND WILL BE ENTITLED TO THE BENEFITS OF THE INDENTURE; AND THE
SUBSIDIARY GUARANTEES HAVE BEEN DULY AUTHORIZED BY EACH OF THE SUBSIDIARY
GUARANTORS AND, WHEN THE SECURITIES HAVE BEEN DULY EXECUTED, AUTHENTICATED,
ISSUED AND DELIVERED AS PROVIDED IN THE INDENTURE AND PAID FOR AS PROVIDED
HEREIN, WILL BE VALID AND LEGALLY BINDING OBLIGATIONS OF EACH OF THE SUBSIDIARY
GUARANTORS, ENFORCEABLE AGAINST EACH OF THE SUBSIDIARY GUARANTORS IN ACCORDANCE
WITH THEIR TERMS, SUBJECT TO THE ENFORCEABILITY EXCEPTIONS, AND WILL BE ENTITLED
TO THE BENEFITS OF THE INDENTURE.


 


(K)           PURCHASE AND REGISTRATION RIGHTS AGREEMENTS.  THIS AGREEMENT HAS
BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY AND EACH OF THE
SUBSIDIARY GUARANTORS; AND THE REGISTRATION RIGHTS AGREEMENT HAS BEEN DULY
AUTHORIZED BY THE COMPANY AND EACH OF THE SUBSIDIARY GUARANTORS AND ON THE
CLOSING DATE WILL BE DULY EXECUTED AND DELIVERED BY THE COMPANY AND EACH OF THE
SUBSIDIARY GUARANTORS AND, WHEN DULY EXECUTED AND DELIVERED IN ACCORDANCE WITH
ITS TERMS BY EACH OF THE PARTIES THERETO, WILL CONSTITUTE A VALID AND LEGALLY
BINDING AGREEMENT OF THE COMPANY AND EACH OF THE SUBSIDIARY GUARANTORS
ENFORCEABLE AGAINST THE COMPANY AND EACH OF THE SUBSIDIARY GUARANTORS IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO THE ENFORCEABILITY EXCEPTIONS, AND EXCEPT
THAT RIGHTS TO INDEMNITY AND CONTRIBUTION THEREUNDER MAY BE LIMITED BY
APPLICABLE LAW AND PUBLIC POLICY.


 


(L)            THE EXCHANGE SECURITIES.  ON THE CLOSING DATE, THE EXCHANGE
SECURITIES (INCLUDING THE RELATED GUARANTEES) WILL HAVE BEEN DULY AUTHORIZED BY
THE COMPANY AND EACH OF THE SUBSIDIARY GUARANTORS AND, WHEN DULY EXECUTED,
AUTHENTICATED, ISSUED AND DELIVERED AS CONTEMPLATED BY THE REGISTRATION RIGHTS
AGREEMENT, WILL BE DULY AND VALIDLY ISSUED AND OUTSTANDING AND WILL CONSTITUTE
VALID AND LEGALLY BINDING OBLIGATIONS OF THE COMPANY, AS ISSUER, AND EACH OF THE
SUBSIDIARY GUARANTORS, AS GUARANTOR, ENFORCEABLE AGAINST THE COMPANY AND EACH OF
THE SUBSIDIARY GUARANTORS IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO THE
ENFORCEABILITY EXCEPTIONS, AND WILL BE ENTITLED TO THE BENEFITS OF THE
INDENTURE.


 

(m)          Descriptions of the Transaction Documents.  Each Transaction
Document conforms in all material respects to the description thereof contained
in each of the Time of Sale Information and the Offering Memorandum.

 

(n)           No Violation or Default.  Neither the Company nor any of its
subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject; or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of clauses (ii) and

 

7

--------------------------------------------------------------------------------


 

(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.

 


(O)           NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
COMPANY AND EACH OF THE SUBSIDIARY GUARANTORS OF EACH OF THE TRANSACTION
DOCUMENTS TO WHICH EACH IS A PARTY, THE ISSUANCE AND SALE OF THE SECURITIES, THE
ISSUANCE OF THE SUBSIDIARY GUARANTEES AND COMPLIANCE BY THE COMPANY AND EACH OF
THE SUBSIDIARY GUARANTORS WITH THE TERMS THEREOF AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS WILL NOT (I) CONFLICT
WITH OR RESULT IN A BREACH OR VIOLATION OF ANY OF THE TERMS OR PROVISIONS OF, OR
CONSTITUTE A DEFAULT UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN,
CHARGE OR ENCUMBRANCE UPON ANY PROPERTY OR ASSETS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES PURSUANT TO, ANY INDENTURE, MORTGAGE, DEED OF TRUST, LOAN AGREEMENT
OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES
IS A PARTY OR BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND OR TO
WHICH ANY OF THE PROPERTY OR ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS
SUBJECT, (II) RESULT IN ANY VIOLATION OF THE PROVISIONS OF THE CHARTER OR
BY-LAWS OR SIMILAR ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR (III) RESULT IN THE VIOLATION OF ANY LAW OR STATUTE OR ANY
JUDGMENT, ORDER, RULE OR REGULATION OF ANY COURT OR ARBITRATOR OR GOVERNMENTAL
OR REGULATORY AUTHORITY, EXCEPT, IN THE CASE OF CLAUSES (I) AND (III) ABOVE, FOR
ANY SUCH CONFLICT, BREACH, VIOLATION, DEFAULT, LIEN, CHARGE OR ENCUMBRANCE THAT
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


(P)           NO CONSENTS REQUIRED.  NO CONSENT, APPROVAL, AUTHORIZATION, ORDER,
REGISTRATION OR QUALIFICATION OF OR WITH ANY COURT OR ARBITRATOR OR GOVERNMENTAL
OR REGULATORY AUTHORITY IS REQUIRED FOR THE EXECUTION, DELIVERY AND PERFORMANCE
BY THE COMPANY AND EACH OF THE SUBSIDIARY GUARANTORS OF EACH OF THE TRANSACTION
DOCUMENTS TO WHICH EACH IS A PARTY, THE ISSUANCE AND SALE OF THE SECURITIES, THE
ISSUANCE OF THE SUBSIDIARY GUARANTEES AND COMPLIANCE BY THE COMPANY AND EACH OF
THE SUBSIDIARY GUARANTORS WITH THE TERMS THEREOF AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS, EXCEPT FOR SUCH
CONSENTS, APPROVALS, AUTHORIZATIONS, ORDERS AND REGISTRATIONS OR QUALIFICATIONS
AS MAY BE REQUIRED (I) UNDER APPLICABLE STATE SECURITIES LAWS IN CONNECTION WITH
THE PURCHASE AND RESALE OF THE SECURITIES AND THE SUBSIDIARY GUARANTEES BY THE
INITIAL PURCHASERS AND (II) WITH RESPECT TO THE EXCHANGE SECURITIES (INCLUDING
THE RELATED GUARANTEES) UNDER THE SECURITIES ACT, THE TRUST INDENTURE ACT AND
APPLICABLE STATE SECURITIES LAWS AS CONTEMPLATED BY THE REGISTRATION RIGHTS
AGREEMENT.


 


(Q)           LEGAL PROCEEDINGS.  EXCEPT AS DESCRIBED IN EACH OF THE TIME OF
SALE INFORMATION AND THE OFFERING MEMORANDUM, THERE ARE NO LEGAL, GOVERNMENTAL
OR REGULATORY INVESTIGATIONS, ACTIONS, SUITS OR PROCEEDINGS PENDING TO WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS OR MAY BE A PARTY OR TO WHICH ANY PROPERTY
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OR MAY BE THE SUBJECT THAT,
INDIVIDUALLY OR IN THE AGGREGATE, IF DETERMINED ADVERSELY TO THE COMPANY OR ANY
OF ITS SUBSIDIARIES, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; AND, TO THE KNOWLEDGE OF THE COMPANY AND THE SUBSIDIARY GUARANTORS, NO
SUCH INVESTIGATIONS, ACTIONS, SUITS OR PROCEEDINGS ARE THREATENED OR
CONTEMPLATED BY ANY GOVERNMENTAL OR REGULATORY AUTHORITY OR OTHERS.


 


(R)            INDEPENDENT ACCOUNTANTS.  DELOITTE & TOUCHE LLP, WHO HAVE
CERTIFIED CERTAIN FINANCIAL STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES, ARE
AN INDEPENDENT PUBLIC ACCOUNTANTS WITH RESPECT TO THE COMPANY AND ITS
SUBSIDIARIES WITHIN THE APPLICABLE RULES AND REGULATIONS

 

8

--------------------------------------------------------------------------------


 


ADOPTED BY THE COMMISSION AND THE PUBLIC COMPANY ACCOUNTING OVERSIGHT BOARD
(UNITED STATES) AND AS REQUIRED BY THE SECURITIES ACT.  MSPC CERTIFIED PUBLIC
ACCOUNTANTS AND ADVISORS, P.C., WHO HAVE CERTIFIED CERTAIN FINANCIAL STATEMENTS
OF ARLINGTON AND ITS SUBSIDIARIES, WERE AT ALL RELEVANT TIMES INDEPENDENT PUBLIC
ACCOUNTANTS WITH RESPECT TO ARLINGTON AND ITS SUBSIDIARIES WITHIN THE APPLICABLE
RULES AND REGULATIONS ADOPTED BY THE COMMISSION AND THE PUBLIC COMPANY
ACCOUNTING OVERSIGHT BOARD (UNITED STATES) AND AS REQUIRED BY THE SECURITIES
ACT.


 


(S)           TITLE TO REAL AND PERSONAL PROPERTY.  THE COMPANY AND ITS
SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE IN FEE SIMPLE TO, OR HAVE VALID
RIGHTS TO LEASE OR OTHERWISE USE, ALL ITEMS OF REAL AND PERSONAL PROPERTY THAT
ARE MATERIAL TO THE RESPECTIVE BUSINESSES OF THE COMPANY AND ITS SUBSIDIARIES,
IN EACH CASE FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES, CLAIMS AND DEFECTS AND
IMPERFECTIONS OF TITLE EXCEPT THOSE THAT (I) DO NOT MATERIALLY INTERFERE WITH
THE USE MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY BY THE COMPANY AND ITS
SUBSIDIARIES OR (II) COULD NOT REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE
AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT.


 


(T)            TITLE TO INTELLECTUAL PROPERTY.  THE COMPANY AND ITS SUBSIDIARIES
OWN OR POSSESS ADEQUATE RIGHTS TO USE ALL MATERIAL PATENTS, PATENT APPLICATIONS,
TRADEMARKS, SERVICE MARKS, TRADE NAMES, TRADEMARK REGISTRATIONS, SERVICE MARK
REGISTRATIONS, COPYRIGHTS, LICENSES AND KNOW-HOW (INCLUDING TRADE SECRETS AND
OTHER UNPATENTED AND/OR UNPATENTABLE PROPRIETARY OR CONFIDENTIAL INFORMATION,
SYSTEMS OR PROCEDURES) NECESSARY FOR THE CONDUCT OF THEIR RESPECTIVE BUSINESSES;
AND THE COMPANY AND ITS SUBSIDIARIES HAVE NOT RECEIVED ANY NOTICE OF ANY CLAIM
OF INFRINGEMENT OF OR CONFLICT WITH ANY SUCH RIGHTS OF OTHERS WHICH,
INDIVIDUALLY OR IN AGGREGATE, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(U)           NO UNDISCLOSED RELATIONSHIPS.  NO RELATIONSHIP, DIRECT OR
INDIRECT, EXISTS BETWEEN OR AMONG THE COMPANY OR ANY OF ITS SUBSIDIARIES, ON THE
ONE HAND, AND THE DIRECTORS, OFFICERS, STOCKHOLDERS, CUSTOMERS OR SUPPLIERS OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES, ON THE OTHER, THAT  WOULD BE REQUIRED BY
THE SECURITIES ACT TO BE DESCRIBED IN A REGISTRATION STATEMENT TO BE FILED WITH
THE COMMISSION AND THAT IS NOT SO DESCRIBED IN EACH OF THE TIME OF SALE
INFORMATION AND THE OFFERING MEMORANDUM.


 


(V)           INVESTMENT COMPANY ACT.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS AND, AFTER GIVING EFFECT TO THE OFFERING AND SALE OF THE
SECURITIES AND THE APPLICATION OF THE PROCEEDS THEREOF AS DESCRIBED IN EACH OF
THE TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM, NONE OF THEM WILL BE
AN “INVESTMENT COMPANY” OR AN ENTITY “CONTROLLED” BY AN “INVESTMENT COMPANY”
WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, AND THE
RULES AND REGULATIONS OF THE COMMISSION THEREUNDER (COLLECTIVELY, “INVESTMENT
COMPANY ACT”).


 


(W)          TAXES.  EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, THE COMPANY AND ITS
SUBSIDIARIES HAVE PAID ALL FEDERAL, STATE, LOCAL AND FOREIGN TAXES AND FILED ALL
TAX RETURNS REQUIRED TO BE PAID OR FILED THROUGH THE DATE HEREOF OR HAVE
ESTABLISHED ADEQUATE RESERVES FOR THE PAYMENT THEREOF; AND, EXCEPT AS OTHERWISE
DISCLOSED IN THE EACH OF THE OFFERING MEMORANDUM AND THE TIME OF SALE
INFORMATION, THERE IS NO TAX DEFICIENCY THAT HAS BEEN, OR WOULD REASONABLY BE
EXPECTED TO BE, ASSERTED AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY
OF THEIR RESPECTIVE PROPERTIES OR ASSETS THAT WOULD, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT. ALL MATERIAL TAX LIABILITIES HAVE

 

9

--------------------------------------------------------------------------------


 


BEEN ADEQUATELY PROVIDED FOR IN THE FINANCIAL STATEMENTS OF THE COMPANY TO THE
EXTENT REQUIRED UNDER GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND THE
SECURITIES ACT AND EXCHANGE ACT.


 


(X)            STAMP AND TRANSFER TAXES.  EXCEPT AS SET FORTH IN EACH OF THE
TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM, WITH RESPECT TO
NON-RESIDENTS OF THE MARSHALL ISLANDS, THERE ARE NO STAMP OR OTHER ISSUANCE OR
TRANSFER TAXES OR DUTIES AND NO CAPITAL GAINS, INCOME, WITHHOLDING OR OTHER
TAXES PAYABLE TO THE MARSHALL ISLANDS OR ANY POLITICAL SUBDIVISION OR TAXING
AUTHORITY THEREOF OR THEREIN IN CONNECTION WITH (I) THE DELIVERY OF THE
SECURITIES BY THE COMPANY TO THE INITIAL PURCHASERS IN THE MANNER CONTEMPLATED
BY THIS AGREEMENT; (II) PAYMENTS OF THE PRINCIPAL, INTEREST AND OTHER AMOUNTS IN
RESPECT OF THE SECURITIES TO HOLDERS OF THE SECURITIES; OR (III) THE SALE AND
DELIVERY OF THE SECURITIES BY THE INITIAL PURCHASERS TO SUBSEQUENT PURCHASERS
THEREOF IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(Y)           TAXATION IN THE MARSHALL ISLANDS.  NONE OF THE HOLDERS OF THE
SECURITIES, ANY OF THE INITIAL PURCHASERS OR THE TRUSTEE WILL BE DEEMED
RESIDENT, DOMICILED, CARRYING ON BUSINESS OR SUBJECT TO TAXATION IN THE MARSHALL
ISLANDS ON AN OVERALL INCOME BASIS SOLELY BY THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THE TRANSACTION DOCUMENTS OR THE ISSUANCE OR SALE
OF THE SECURITIES OR BY VIRTUE OF THE OWNERSHIP OR TRANSFER OF SECURITIES OR THE
RECEIPT OF PAYMENTS THEREON.


 


(Z)            LICENSES AND PERMITS.  THE COMPANY AND ITS SUBSIDIARIES POSSESS
ALL LICENSES, CERTIFICATES, PERMITS AND OTHER AUTHORIZATIONS ISSUED BY, AND HAVE
MADE ALL DECLARATIONS AND FILINGS WITH, THE APPROPRIATE FEDERAL, STATE, LOCAL OR
FOREIGN GOVERNMENTAL OR REGULATORY AUTHORITIES THAT ARE NECESSARY FOR THE
OWNERSHIP OR LEASE OF THEIR RESPECTIVE PROPERTIES OR THE CONDUCT OF THEIR
RESPECTIVE BUSINESSES AS DESCRIBED IN EACH OF THE TIME OF SALE INFORMATION AND
THE OFFERING MEMORANDUM, EXCEPT WHERE THE FAILURE TO POSSESS OR MAKE THE SAME
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT;
AND, EXCEPT AS DESCRIBED IN EACH OF THE TIME OF SALE INFORMATION AND THE
OFFERING MEMORANDUM, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS
RECEIVED NOTICE OF ANY REVOCATION OR MODIFICATION OF ANY SUCH LICENSE,
CERTIFICATE, PERMIT OR AUTHORIZATION OR HAS ANY REASON TO BELIEVE THAT ANY SUCH
LICENSE, CERTIFICATE, PERMIT OR AUTHORIZATION WILL NOT BE RENEWED IN THE
ORDINARY COURSE, WHICH COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE
AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT.


 


(AA)         NO LABOR DISPUTES.  NO LABOR DISTURBANCE BY OR DISPUTE WITH
EMPLOYEES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES EXISTS OR, TO THE KNOWLEDGE
OF THE COMPANY AND EACH OF THE SUBSIDIARY GUARANTORS, IS CONTEMPLATED OR
THREATENED, IN EACH CASE THAT WOULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN
THE AGGREGATE,  TO HAVE A MATERIAL ADVERSE EFFECT.


 


(BB)         COMPLIANCE WITH ENVIRONMENTAL LAWS.  EXCEPT AS DESCRIBED IN EACH OF
THE TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM, (I) THE COMPANY AND
ITS SUBSIDIARIES (I) ARE IN COMPLIANCE WITH, AND HAVE NOT VIOLATED, ANY AND ALL
APPLICABLE FEDERAL, STATE, LOCAL AND FOREIGN AND INTERNATIONAL LAWS, RULES,
REGULATIONS, DECISIONS AND ORDERS RELATING TO THE PROTECTION OF HUMAN HEALTH AND
SAFETY, THE ENVIRONMENT OR NATURAL RESOURCES OR TO HAZARDOUS OR TOXIC SUBSTANCES
OR WASTES, POLLUTANTS OR CONTAMINANTS (COLLECTIVELY, “ENVIRONMENTAL LAWS”);
(II) HAVE RECEIVED AND ARE IN COMPLIANCE WITH ALL PERMITS, LICENSES OR OTHER
APPROVALS REQUIRED OF THEM UNDER APPLICABLE ENVIRONMENTAL LAWS TO CONDUCT THEIR
RESPECTIVE BUSINESSES; AND (III) HAVE NOT RECEIVED NOTICE OF ANY ACTUAL OR
POTENTIAL LIABILITY UNDER OR RELATING TO ANY ENVIRONMENTAL LAWS,

 

10

--------------------------------------------------------------------------------


 


INCLUDING FOR THE INVESTIGATION OR REMEDIATION OF ANY DISPOSAL OR RELEASE OF
HAZARDOUS OR TOXIC SUBSTANCES OR WASTES, POLLUTANTS OR CONTAMINANTS, EXCEPT IN
ANY SUCH CASE FOR ANY SUCH FAILURE TO COMPLY WITH, OR FAILURE TO RECEIVE
REQUIRED PERMITS, LICENSES OR APPROVALS, OR LIABILITY, AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT. EXCEPT AS
DESCRIBED IN EACH OF THE TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM,
THERE ARE NO PROCEEDINGS THAT ARE PENDING OR, TO THE KNOWLEDGE OF THE COMPANY OR
THE SUBSIDIARY GUARANTORS, CONTEMPLATED AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES UNDER ANY ENVIRONMENTAL LAWS IN WHICH A GOVERNMENTAL ENTITY IS ALSO
A PARTY, OTHER THAN SUCH PROCEEDINGS REGARDING WHICH IT IS REASONABLY BELIEVED
NO MONETARY SANCTIONS OF $100,000 OR MORE WILL BE IMPOSED, AND NONE OF THE
COMPANY AND ITS SUBSIDIARIES ANTICIPATES MATERIAL CAPITAL EXPENDITURES RELATING
TO ANY ENVIRONMENTAL LAWS.


 


(CC)         COMPLIANCE WITH ERISA.  EACH EMPLOYEE BENEFIT PLAN, WITHIN THE
MEANING OF SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), FOR WHICH THE COMPANY OR ANY MEMBER OF ITS CONTROLLED
GROUP” (DEFINED AS ANY ORGANIZATION WHICH IS A MEMBER OF A CONTROLLED GROUP OF
CORPORATIONS WITHIN THE MEANING OF SECTION 414 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”)) WOULD HAVE ANY LIABILITY (EACH, A “PLAN”)  HAS
BEEN MAINTAINED IN COMPLIANCE WITH ITS TERMS AND THE REQUIREMENTS OF ANY
APPLICABLE STATUTES, ORDERS, RULES AND REGULATIONS, INCLUDING BUT NOT LIMITED TO
ERISA AND THE CODE, EXCEPT WHERE THE FAILURE TO BE IN COMPLIANCE WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE,  HAVE A MATERIAL ADVERSE EFFECT; NO
“REPORTABLE EVENT” (WITHIN THE MEANING OF SECTION 4043(C) OF ERISA) HAS OCCURRED
OR IS REASONABLY EXPECTED TO OCCUR AND NO PROHIBITED TRANSACTION, WITHIN THE
MEANING OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE, HAS OCCURRED WITH
RESPECT TO ANY SUCH PLAN EXCLUDING TRANSACTIONS EFFECTED PURSUANT TO A STATUTORY
OR ADMINISTRATIVE EXEMPTION; FOR EACH SUCH PLAN THAT IS SUBJECT TO THE FUNDING
RULES OF SECTION 412 OF THE CODE OR SECTION 302 OF ERISA, NO PLAN HAS FAILED, OR
IS REASONABLY EXPECTED TO FAIL, TO SATISFY THE MINIMUM FUNDING STANDARDS (WITHIN
THE MEANING OF SECTION 302 OF ERISA OR SECTION 412 OF THE CODE), WHETHER OR NOT
WAIVED, AND THE FAIR MARKET VALUE OF THE ASSETS OF EACH SUCH PLAN (EXCLUDING FOR
THESE PURPOSES ACCRUED BUT UNPAID CONTRIBUTIONS) EXCEEDS THE PRESENT VALUE OF
ALL BENEFITS ACCRUED UNDER SUCH PLAN DETERMINED BASED ON THOSE ACTUARIAL
ASSUMPTIONS USED TO FUND SUCH PLAN;  NEITHER THE COMPANY OR ANY MEMBER OF ITS
CONTROLLED GROUP HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY
UNDER TITLE IV OF ERISA (OTHER THAN CONTRIBUTIONS TO THE PLAN OR PREMIUMS TO THE
PBGC IN THE ORDINARY COURSE AND WITHOUT DEFAULT) IN RESPECT OF A PLAN (INCLUDING
A “MULTIEMPLOYER PLAN”, WITHIN THE MEANING OF SECTION 4001(C)(3) OF ERISA); AND
EACH PLAN THAT IS INTENDED TO BE QUALIFIED UNDER SECTION 401(A) OF THE CODE IS
SO QUALIFIED AND NOTHING HAS OCCURRED, WHETHER BY ACTION OR BY FAILURE TO ACT,
WHICH WOULD CAUSE THE LOSS OF SUCH QUALIFICATION.


 


(DD)         DISCLOSURE CONTROLS.  THE COMPANY AND ITS SUBSIDIARIES MAINTAIN AN
EFFECTIVE SYSTEM OF “DISCLOSURE CONTROLS AND PROCEDURES” (AS DEFINED IN
RULE 13A-15(E) OF THE EXCHANGE ACT) THAT IS DESIGNED TO ENSURE THAT INFORMATION
REQUIRED TO BE DISCLOSED BY THE COMPANY IN REPORTS THAT IT FILES OR SUBMITS
UNDER THE EXCHANGE ACT IS RECORDED, PROCESSED, SUMMARIZED AND REPORTED WITHIN
THE TIME PERIODS SPECIFIED IN THE COMMISSION’S RULES AND FORMS, INCLUDING
CONTROLS AND PROCEDURES DESIGNED TO ENSURE THAT SUCH INFORMATION IS ACCUMULATED
AND COMMUNICATED TO THE COMPANY’S MANAGEMENT AS APPROPRIATE TO ALLOW TIMELY
DECISIONS REGARDING REQUIRED DISCLOSURE.  THE COMPANY AND ITS SUBSIDIARIES HAVE
CARRIED OUT EVALUATIONS OF THE EFFECTIVENESS OF THEIR DISCLOSURE CONTROLS AND
PROCEDURES AS REQUIRED BY RULE 13A-15 OF THE EXCHANGE ACT.

 

11

--------------------------------------------------------------------------------



 


(EE)         ACCOUNTING CONTROLS.  THE COMPANY AND ITS SUBSIDIARIES MAINTAIN
SYSTEMS OF “INTERNAL CONTROL OVER FINANCIAL REPORTING” (AS DEFINED IN
RULE 13A-15(F) OF THE EXCHANGE ACT) THAT COMPLY WITH THE REQUIREMENTS OF THE
EXCHANGE ACT AND HAVE BEEN DESIGNED BY, OR UNDER THE SUPERVISION OF, THEIR
RESPECTIVE PRINCIPAL EXECUTIVE AND PRINCIPAL FINANCIAL OFFICERS, OR PERSONS
PERFORMING SIMILAR FUNCTIONS, TO PROVIDE REASONABLE ASSURANCE REGARDING THE
RELIABILITY OF FINANCIAL REPORTING AND THE PREPARATION OF FINANCIAL STATEMENTS
FOR EXTERNAL PURPOSES IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES.  THE COMPANY AND ITS SUBSIDIARIES MAINTAIN INTERNAL ACCOUNTING
CONTROLS SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE
EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS;
(II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL
STATEMENTS IN CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND TO
MAINTAIN ASSET ACCOUNTABILITY; (III) ACCESS TO ASSETS IS PERMITTED ONLY IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION; AND (IV) THE
RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES.  EXCEPT AS DISCLOSED IN EACH OF THE TIME OF SALE INFORMATION AND
THE OFFERING MEMORANDUM, THERE ARE NO MATERIAL WEAKNESSES OR SIGNIFICANT
DEFICIENCIES IN THE COMPANY’S INTERNAL CONTROLS.


 


(FF)           INSURANCE.  THE COMPANY AND ITS SUBSIDIARIES HAVE INSURANCE
COVERING THEIR RESPECTIVE PROPERTIES, OPERATIONS, PERSONNEL AND BUSINESSES,
INCLUDING PROTECTION AND INDEMNITY AND BUSINESS INTERRUPTION INSURANCE, WHICH
INSURANCE IS IN AMOUNTS AND INSURES AGAINST SUCH LOSSES AND RISKS AS ARE
ADEQUATE TO PROTECT THE COMPANY AND ITS SUBSIDIARIES AND THEIR RESPECTIVE
BUSINESSES AS CONSISTENT WITH INDUSTRY PRACTICE; AND NEITHER THE COMPANY NOR ANY
OF ITS SUBSIDIARIES HAS (I) RECEIVED NOTICE FROM ANY INSURER OR AGENT OF SUCH
INSURER THAT CAPITAL IMPROVEMENTS OR OTHER EXPENDITURES ARE REQUIRED OR
NECESSARY TO BE MADE IN ORDER TO CONTINUE SUCH INSURANCE OR (II) ANY REASON TO
BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS EXISTING INSURANCE COVERAGE AS AND
WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM SIMILAR INSURERS
AS MAY BE NECESSARY TO CONTINUE ITS BUSINESS AT A COST THAT COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(GG)         NO UNLAWFUL PAYMENTS.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES NOR, TO THE KNOWLEDGE OF THE COMPANY AND EACH OF THE SUBSIDIARY
GUARANTORS, ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE OR OTHER PERSON ASSOCIATED
WITH OR ACTING ON BEHALF OF THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS (I) USED
ANY CORPORATE FUNDS FOR ANY UNLAWFUL CONTRIBUTION, GIFT, ENTERTAINMENT OR OTHER
UNLAWFUL EXPENSE RELATING TO POLITICAL ACTIVITY; (II) MADE ANY DIRECT OR
INDIRECT UNLAWFUL PAYMENT TO ANY FOREIGN OR DOMESTIC GOVERNMENT OFFICIAL OR
EMPLOYEE FROM CORPORATE FUNDS; (III) VIOLATED OR IS IN VIOLATION OF ANY
PROVISION OF THE FOREIGN CORRUPT PRACTICES ACT OF 1977; OR (IV) MADE ANY BRIBE,
REBATE, PAYOFF, INFLUENCE PAYMENT, KICKBACK OR OTHER UNLAWFUL PAYMENT.


 


(HH)         COMPLIANCE WITH MONEY LAUNDERING LAWS.  THE OPERATIONS OF THE
COMPANY AND ITS SUBSIDIARIES ARE AND HAVE BEEN CONDUCTED AT ALL TIMES IN
COMPLIANCE WITH APPLICABLE FINANCIAL RECORDKEEPING AND REPORTING REQUIREMENTS OF
THE CURRENCY AND FOREIGN TRANSACTIONS REPORTING ACT OF 1970, AS AMENDED, THE
MONEY LAUNDERING STATUTES OF ALL JURISDICTIONS, THE RULES AND REGULATIONS
THEREUNDER AND ANY RELATED OR SIMILAR RULES, REGULATIONS OR GUIDELINES, ISSUED,
ADMINISTERED OR ENFORCED BY ANY GOVERNMENTAL AGENCY (COLLECTIVELY, THE “MONEY
LAUNDERING LAWS”) AND NO ACTION, SUIT OR PROCEEDING BY OR BEFORE ANY COURT OR
GOVERNMENTAL AGENCY, AUTHORITY OR BODY OR ANY ARBITRATOR INVOLVING THE COMPANY
OR ANY OF ITS SUBSIDIARIES WITH RESPECT

 

12

--------------------------------------------------------------------------------


 


TO THE MONEY LAUNDERING LAWS IS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY AND
THE SUBSIDIARY GUARANTORS, THREATENED.


 


(II)           COMPLIANCE WITH OFAC.  NONE OF THE COMPANY, ANY OF ITS
SUBSIDIARIES OR, TO THE KNOWLEDGE OF THE COMPANY AND THE SUBSIDIARY GUARANTORS,
ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE OR AFFILIATE OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS CURRENTLY SUBJECT TO ANY U.S. SANCTIONS ADMINISTERED BY THE
OFFICE OF FOREIGN ASSETS CONTROL OF THE U.S. DEPARTMENT OF THE TREASURY
(“OFAC”); AND THE COMPANY WILL NOT DIRECTLY OR INDIRECTLY USE THE PROCEEDS OF
THE OFFERING OF THE SECURITIES HEREUNDER, OR LEND, CONTRIBUTE OR OTHERWISE MAKE
AVAILABLE SUCH PROCEEDS TO ANY SUBSIDIARY, JOINT VENTURE PARTNER OR OTHER PERSON
OR ENTITY, FOR THE PURPOSE OF FINANCING THE ACTIVITIES OF ANY PERSON CURRENTLY
SUBJECT TO ANY U.S. SANCTIONS ADMINISTERED BY OFAC.


 


(JJ)           SOLVENCY.  ON AND IMMEDIATELY AFTER THE CLOSING DATE, THE COMPANY
AND EACH OF THE SUBSIDIARY GUARANTORS (AFTER GIVING EFFECT TO THE ISSUANCE OF
THE SECURITIES AND THE SUBSIDIARY GUARANTORS AND THE OTHER TRANSACTIONS RELATED
THERETO AS DESCRIBED IN EACH OF THE TIME OF SALE INFORMATION AND THE OFFERING
MEMORANDUM) WILL BE SOLVENT.  AS USED IN THIS PARAGRAPH, THE TERM “SOLVENT”
MEANS, WITH RESPECT TO A PARTICULAR DATE, THAT ON SUCH DATE (I) THE PRESENT FAIR
MARKET VALUE (OR PRESENT FAIR SALEABLE VALUE) OF THE ASSETS OF THE COMPANY AND
THE SUBSIDIARY GUARANTORS ARE NOT LESS THAN THE TOTAL AMOUNT REQUIRED TO PAY THE
LIABILITIES OF THE COMPANY AND THE SUBSIDIARY GUARANTORS ON THEIR TOTAL EXISTING
DEBTS AND LIABILITIES (INCLUDING CONTINGENT LIABILITIES) AS THEY BECOME ABSOLUTE
AND MATURED; (II) THE COMPANY AND THE SUBSIDIARY GUARANTORS ARE ABLE TO REALIZE
UPON THEIR ASSETS AND PAY THEIR DEBTS AND OTHER LIABILITIES, CONTINGENT
OBLIGATIONS AND COMMITMENTS AS THEY MATURE AND BECOME DUE IN THE NORMAL COURSE
OF BUSINESS; (III) ASSUMING CONSUMMATION OF THE ISSUANCE OF THE SECURITIES AND
THE SUBSIDIARY GUARANTEES AS CONTEMPLATED BY THIS AGREEMENT, THE TIME OF SALE
INFORMATION AND THE OFFERING MEMORANDUM, THE COMPANY AND THE SUBSIDIARY
GUARANTORS ARE NOT INCURRING DEBTS OR LIABILITIES BEYOND THEIR ABILITY TO PAY AS
SUCH DEBTS AND LIABILITIES MATURE; (IV) THE COMPANY AND THE SUBSIDIARY
GUARANTORS ARE NOT ENGAGED IN ANY BUSINESS OR TRANSACTION, AND DO NOT PROPOSE TO
ENGAGE IN ANY BUSINESS OR TRANSACTION, FOR WHICH THEIR PROPERTY WOULD CONSTITUTE
UNREASONABLY SMALL CAPITAL AFTER GIVING DUE CONSIDERATION TO THE PREVAILING
PRACTICE IN THE INDUSTRY IN WHICH THE COMPANY AND THE SUBSIDIARY GUARANTORS ARE
ENGAGED; AND (V) THE COMPANY AND THE SUBSIDIARY GUARANTORS ARE NOT A DEFENDANT
IN ANY CIVIL ACTION THAT WOULD RESULT IN A JUDGMENT THAT THE COMPANY AND THE
SUBSIDIARY GUARANTORS ARE OR WOULD BECOME UNABLE TO SATISFY.


 

(kk)         No Restrictions on Subsidiaries.  Except as described in each of
the Time of Sale Information and the Offering Memorandum, no subsidiary of the
Company is currently prohibited, directly or indirectly, under any agreement or
other instrument to which it is a party or is subject, from paying any dividends
to the Company, from making any other distribution on such subsidiary’s capital
stock, from repaying to the Company any loans or advances to such subsidiary
from the Company or from transferring any of such subsidiary’s properties or
assets to the Company or any other subsidiary of the Company.

 


(LL)           NO BROKER’S FEES.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS A PARTY TO ANY CONTRACT AGREEMENT OR UNDERSTANDING WITH ANY
PERSON (OTHER THAN THIS AGREEMENT) THAT WOULD GIVE RISE TO A VALID CLAIM AGAINST
ANY OF THEM OR ANY INITIAL PURCHASER FOR A BROKERAGE COMMISSION, FINDER’S FEE OR
LIKE PAYMENT IN CONNECTION WITH THE OFFERING AND SALE OF THE SECURITIES.

 

13

--------------------------------------------------------------------------------


 

(mm)       Rule 144A Eligibility.  On the Closing Date, neither the Securities
nor any of the Subsidiary Guarantees will be of the same class as securities
listed on a national securities exchange registered under Section 6 of the
Exchange Act or quoted in an automated inter-dealer quotation system; and each
of the Preliminary Offering Memorandum and the Offering Memorandum, as of its
respective date, contains or will contain all the information that, if requested
by a prospective purchaser of the Securities, would be required to be provided
to such prospective purchaser pursuant to Rule 144A(d)(4) under the Securities
Act.

 

(nn)         No Integration.  Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

 

(oo)         No General Solicitation or Directed Selling Efforts.  None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no representation is
made) has (i) solicited offers for, or offered or sold, the Securities by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act or (ii) engaged in any
directed selling efforts within the meaning of Regulation S under the Securities
Act (“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

 

(pp)         Securities Law Exemptions.  Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in
Section 1(b) (including Annex C hereto) and their compliance with their
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act or to qualify
the Indenture under the Trust Indenture Act.

 


(QQ)         NO STABILIZATION.  NEITHER THE COMPANY NOR ANY OF THE SUBSIDIARY
GUARANTORS HAS TAKEN, DIRECTLY OR INDIRECTLY, ANY ACTION DESIGNED TO OR THAT
COULD REASONABLY BE EXPECTED TO CAUSE OR RESULT IN ANY STABILIZATION OR
MANIPULATION OF THE PRICE OF THE SECURITIES.


 


(RR)           MARGIN RULES.  NEITHER THE ISSUANCE, SALE AND DELIVERY OF THE
SECURITIES NOR THE APPLICATION OF THE PROCEEDS THEREOF BY THE COMPANY AS
DESCRIBED IN EACH OF THE TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM
WILL VIOLATE REGULATION T, U OR X OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM OR ANY OTHER REGULATION OF SUCH BOARD OF GOVERNORS.


 


(SS)         FORWARD-LOOKING STATEMENTS.  NO FORWARD-LOOKING STATEMENT (WITHIN
THE MEANING OF SECTION 27A OF THE SECURITIES ACT AND SECTION 21E OF THE EXCHANGE
ACT) INCLUDED OR INCORPORATED BY REFERENCE IN EACH OF THE TIME OF SALE
INFORMATION OR THE OFFERING MEMORANDUM HAS BEEN MADE OR REAFFIRMED WITHOUT A
REASONABLE BASIS OR HAS BEEN DISCLOSED OTHER THAN IN GOOD FAITH.

 

14

--------------------------------------------------------------------------------


 


(TT)           STATISTICAL AND MARKET DATA.  NOTHING HAS COME TO THE ATTENTION
OF THE COMPANY THAT HAS CAUSED THE COMPANY TO BELIEVE THAT THE STATISTICAL AND
MARKET-RELATED DATA INCLUDED OR INCORPORATED BY REFERENCE IN EACH OF THE TIME OF
SALE INFORMATION AND THE OFFERING MEMORANDUM IS NOT BASED ON OR DERIVED FROM
SOURCES THAT ARE RELIABLE AND ACCURATE IN ALL MATERIAL RESPECTS.


 


(UU)         SARBANES-OXLEY ACT.  THERE IS AND HAS BEEN NO FAILURE ON THE PART
OF THE COMPANY OR, TO THE KNOWLEDGE OF THE COMPANY, ANY OF THE COMPANY’S
DIRECTORS OR OFFICERS, IN THEIR CAPACITIES AS SUCH, TO COMPLY IN ALL MATERIAL
RESPECTS WITH ANY PROVISION OF THE SARBANES-OXLEY ACT OF 2002 AND THE RULES AND
REGULATIONS PROMULGATED IN CONNECTION THEREWITH (THE “SARBANES-OXLEY ACT”),
INCLUDING SECTION 402 RELATED TO LOANS AND SECTIONS 302 AND 906 RELATED TO
CERTIFICATIONS.


 


(VV)         VESSELS.  EACH OF THE VESSELS OWNED BY THE COMPANY OR ONE OF ITS
SUBSIDIARIES HAS BEEN DULY REGISTERED IN THE NAME OF THE SUBSIDIARY OF THE
COMPANY THAT OWNS IT UNDER THE LAWS AND REGULATIONS AND THE FLAG OF THE NATION
OF ITS REGISTRATION AND NO OTHER ACTION IS NECESSARY TO ESTABLISH AND PERFECT
SUCH SUBSIDIARY’S TITLE TO AND INTEREST IN SUCH VESSELS AS AGAINST ANY CHARTERER
OR THIRD PARTY.


 

4.             Further Agreements of the Company and the Subsidiary Guarantors. 
The Company and each of the Subsidiary Guarantors jointly and severally covenant
and agree with each Initial Purchaser that:

 


(A)           DELIVERY OF COPIES.  THE COMPANY WILL DELIVER, WITHOUT CHARGE, TO
THE INITIAL PURCHASERS AS MANY COPIES OF THE PRELIMINARY OFFERING MEMORANDUM,
ANY OTHER TIME OF SALE INFORMATION, ANY ISSUER WRITTEN COMMUNICATION AND THE
OFFERING MEMORANDUM (INCLUDING ALL AMENDMENTS AND SUPPLEMENTS THERETO) AS THE
REPRESENTATIVE MAY REASONABLY REQUEST.


 


(B)           OFFERING MEMORANDUM, AMENDMENTS OR SUPPLEMENTS.  BEFORE FINALIZING
THE OFFERING MEMORANDUM OR MAKING OR DISTRIBUTING ANY AMENDMENT OR SUPPLEMENT TO
ANY OF THE TIME OF SALE INFORMATION OR THE OFFERING MEMORANDUM OR FILING WITH
THE COMMISSION ANY DOCUMENT THAT WILL BE INCORPORATED BY REFERENCE THEREIN, THE
COMPANY WILL FURNISH TO THE REPRESENTATIVE AND COUNSEL FOR THE INITIAL
PURCHASERS A COPY OF THE PROPOSED OFFERING MEMORANDUM OR SUCH AMENDMENT OR
SUPPLEMENT OR DOCUMENT TO BE INCORPORATED BY REFERENCE THEREIN FOR REVIEW, AND
WILL NOT DISTRIBUTE ANY SUCH PROPOSED OFFERING MEMORANDUM, AMENDMENT OR
SUPPLEMENT OR FILE ANY SUCH DOCUMENT WITH THE COMMISSION TO WHICH THE
REPRESENTATIVE REASONABLY OBJECTS.


 


(C)           ADDITIONAL WRITTEN COMMUNICATIONS.  BEFORE MAKING, PREPARING,
USING, AUTHORIZING, APPROVING OR REFERRING TO ANY ISSUER WRITTEN COMMUNICATION,
THE COMPANY WILL FURNISH TO THE REPRESENTATIVE AND COUNSEL FOR THE INITIAL
PURCHASERS A COPY OF SUCH PROPOSED WRITTEN COMMUNICATION FOR REVIEW AND WILL NOT
MAKE, PREPARE, USE, AUTHORIZE, APPROVE OR REFER TO ANY SUCH WRITTEN
COMMUNICATION TO WHICH THE REPRESENTATIVE REASONABLY OBJECTS.


 


(D)           NOTICE TO THE REPRESENTATIVE.  THE COMPANY WILL ADVISE THE
REPRESENTATIVE PROMPTLY, AND CONFIRM SUCH ADVICE IN WRITING, (I) OF THE ISSUANCE
BY ANY GOVERNMENTAL OR REGULATORY AUTHORITY OF ANY ORDER PREVENTING OR
SUSPENDING THE USE OF ANY OF THE TIME OF SALE

 

15

--------------------------------------------------------------------------------


 


INFORMATION, ANY ISSUER WRITTEN COMMUNICATION OR THE OFFERING MEMORANDUM OR THE
INITIATION OR THREATENING OF ANY PROCEEDING FOR THAT PURPOSE; (II) OF THE
OCCURRENCE OF ANY EVENT AT ANY TIME PRIOR TO THE COMPLETION OF THE INITIAL
OFFERING OF THE SECURITIES AS A RESULT OF WHICH ANY OF THE TIME OF SALE
INFORMATION, ANY ISSUER WRITTEN COMMUNICATION OR THE OFFERING MEMORANDUM AS THEN
AMENDED OR SUPPLEMENTED WOULD INCLUDE ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN,
IN THE LIGHT OF THE CIRCUMSTANCES EXISTING WHEN SUCH TIME OF SALE INFORMATION,
ISSUER WRITTEN COMMUNICATION OR THE OFFERING MEMORANDUM IS DELIVERED TO A
PURCHASER, NOT MISLEADING; AND (III) OF THE RECEIPT BY THE COMPANY OF ANY NOTICE
WITH RESPECT TO ANY SUSPENSION OF THE QUALIFICATION OF THE SECURITIES FOR OFFER
AND SALE IN ANY JURISDICTION OR THE INITIATION OR THREATENING OF ANY PROCEEDING
FOR SUCH PURPOSE; AND THE COMPANY WILL USE ITS REASONABLE BEST EFFORTS TO
PREVENT THE ISSUANCE OF ANY SUCH ORDER PREVENTING OR SUSPENDING THE USE OF ANY
OF THE TIME OF SALE INFORMATION, ANY ISSUER WRITTEN COMMUNICATION OR THE
OFFERING MEMORANDUM OR SUSPENDING ANY SUCH QUALIFICATION OF THE SECURITIES AND,
IF ANY SUCH ORDER IS ISSUED, WILL OBTAIN AS SOON AS POSSIBLE THE WITHDRAWAL
THEREOF.


 


(E)           TIME OF SALE INFORMATION.  IF AT ANY TIME PRIOR TO THE CLOSING
DATE (I) ANY EVENT SHALL OCCUR OR CONDITION SHALL EXIST AS A RESULT OF WHICH ANY
OF THE TIME OF SALE INFORMATION AS THEN AMENDED OR SUPPLEMENTED WOULD INCLUDE
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING OR (II) IT IS NECESSARY
TO AMEND OR SUPPLEMENT ANY OF THE TIME OF SALE INFORMATION TO COMPLY WITH LAW,
THE COMPANY WILL IMMEDIATELY NOTIFY THE INITIAL PURCHASERS THEREOF AND FORTHWITH
PREPARE AND, SUBJECT TO PARAGRAPH (B) ABOVE, FURNISH TO THE INITIAL PURCHASERS
SUCH AMENDMENTS OR SUPPLEMENTS TO ANY OF THE TIME OF SALE INFORMATION (OR ANY
DOCUMENT TO BE FILED WITH THE COMMISSION AND INCORPORATED BY REFERENCE THEREIN)
AS MAY BE NECESSARY SO THAT THE STATEMENTS IN ANY OF THE TIME OF SALE
INFORMATION AS SO AMENDED OR SUPPLEMENTED WILL NOT, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, BE MISLEADING OR SO THAT ANY OF THE
TIME OF SALE INFORMATION WILL COMPLY WITH LAW.


 


(F)            ONGOING COMPLIANCE OF THE OFFERING MEMORANDUM.  IF AT ANY TIME
PRIOR TO THE COMPLETION OF THE INITIAL OFFERING OF THE SECURITIES (I) ANY EVENT
SHALL OCCUR OR CONDITION SHALL EXIST AS A RESULT OF WHICH THE OFFERING
MEMORANDUM AS THEN AMENDED OR SUPPLEMENTED WOULD INCLUDE ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE
THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES EXISTING WHEN THE
OFFERING MEMORANDUM IS DELIVERED TO A PURCHASER, NOT MISLEADING OR (II) IT IS
NECESSARY TO AMEND OR SUPPLEMENT THE OFFERING MEMORANDUM TO COMPLY WITH LAW, THE
COMPANY WILL IMMEDIATELY NOTIFY THE INITIAL PURCHASERS THEREOF AND FORTHWITH
PREPARE AND, SUBJECT TO PARAGRAPH (B) ABOVE, FURNISH TO THE INITIAL PURCHASERS
SUCH AMENDMENTS OR SUPPLEMENTS TO THE OFFERING MEMORANDUM (OR ANY DOCUMENT TO BE
FILED WITH THE COMMISSION AND INCORPORATED BY REFERENCE THEREIN) AS MAY BE
NECESSARY SO THAT THE STATEMENTS IN THE OFFERING MEMORANDUM AS SO AMENDED OR
SUPPLEMENTED (INCLUDING SUCH DOCUMENT TO BE INCORPORATED BY REFERENCE THEREIN)
WILL NOT, IN THE LIGHT OF THE CIRCUMSTANCES EXISTING WHEN THE OFFERING
MEMORANDUM IS DELIVERED TO A PURCHASER, BE MISLEADING OR SO THAT THE OFFERING
MEMORANDUM WILL COMPLY WITH LAW.


 


(G)           BLUE SKY COMPLIANCE.  THE COMPANY WILL QUALIFY THE SECURITIES FOR
OFFER AND SALE UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS
THE REPRESENTATIVE SHALL REASONABLY

 

16

--------------------------------------------------------------------------------


 


REQUEST AND WILL CONTINUE SUCH QUALIFICATIONS IN EFFECT SO LONG AS REQUIRED FOR
THE OFFERING AND RESALE OF THE SECURITIES; PROVIDED THAT NEITHER THE COMPANY NOR
ANY OF THE SUBSIDIARY GUARANTORS SHALL BE REQUIRED TO (I) QUALIFY AS A FOREIGN
CORPORATION OR OTHER ENTITY OR AS A DEALER IN SECURITIES IN ANY SUCH
JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO SO QUALIFY, (II) FILE
ANY GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH JURISDICTION OR
(III) SUBJECT ITSELF TO TAXATION IN ANY SUCH JURISDICTION IF IT IS NOT OTHERWISE
SO SUBJECT.


 


(H)           CLEAR MARKET.  DURING THE PERIOD FROM THE DATE HEREOF THROUGH AND
INCLUDING THE DATE THAT IS 180 DAYS AFTER THE DATE HEREOF, THE COMPANY AND EACH
OF THE SUBSIDIARY GUARANTORS WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
REPRESENTATIVE, OFFER, PLEDGE, SELL, CONTRACT TO SELL OR OTHERWISE DISPOSE OF
ANY DEBT SECURITIES ISSUED OR GUARANTEED BY THE COMPANY OR ANY OF THE SUBSIDIARY
GUARANTORS WITH TERMS SUBSTANTIALLY SIMILAR TO THE SECURITIES (OTHER THAN THE
SECURITIES SOLD HEREUNDER AND ANY EXCHANGE SECURITIES).


 


(I)            SUPPLYING INFORMATION.  WHILE THE SECURITIES REMAIN OUTSTANDING
AND ARE “RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144(A)(3) UNDER THE
SECURITIES ACT, THE COMPANY AND EACH OF THE SUBSIDIARY GUARANTORS WILL, DURING
ANY PERIOD IN WHICH THE COMPANY IS NOT SUBJECT TO AND IN COMPLIANCE WITH
SECTION 13 OR 15(D) OF THE EXCHANGE ACT, FURNISH REASONABLY PROMPTLY TO HOLDERS
OF THE SECURITIES AND PROSPECTIVE PURCHASERS OF THE SECURITIES DESIGNATED BY
SUCH HOLDERS, UPON THE REQUEST OF SUCH HOLDERS OR SUCH PROSPECTIVE PURCHASERS,
THE INFORMATION REQUIRED TO BE DELIVERED PURSUANT TO RULE 144A(D)(4) UNDER THE
SECURITIES ACT.


 

(k)           DTC.   The Company will assist the Initial Purchasers in arranging
for the Securities to be eligible for clearance and settlement through DTC.

 

(l)            No Resales by the Company.  Until completion of the exchange
offer (or the first anniversary of the date on which the shelf registration
statement became effective) pursuant to the Registration Rights Agreement, the
Company will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to, resell any of the Securities that have
been acquired by any of them, except for Securities purchased by the Company or
any of its affiliates and resold in a transaction registered under the
Securities Act.

 

(m)          No Integration.  Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

 

(n)           No General Solicitation or Directed Selling Efforts.  None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no covenant is given)
will (i) solicit offers for, or offer or sell, the Securities by means of any
form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act or (ii) engage in any directed
selling efforts within the meaning of Regulation S, and all such persons will
comply with the offering restrictions requirement of Regulation S.

 

17

--------------------------------------------------------------------------------


 


(J)            USE OF PROCEEDS.  THE COMPANY WILL APPLY THE NET PROCEEDS FROM
THE SALE OF THE SECURITIES AS DESCRIBED IN EACH OF THE PRELIMINARY OFFERING
MEMORANDUM, THE OTHER TIME OF SALE INFORMATION AND THE OFFERING MEMORADUM UNDER
THE HEADING “USE OF PROCEEDS”.


 


(K)           NO STABILIZATION.  NEITHER THE COMPANY NOR ANY OF THE SUBSIDIARY
GUARANTORS WILL TAKE, DIRECTLY OR INDIRECTLY, ANY ACTION DESIGNED TO OR THAT
COULD REASONABLY BE EXPECTED TO CAUSE OR RESULT IN ANY STABILIZATION OR
MANIPULATION OF THE PRICE OF THE SECURITIES.


 

5.             Certain Agreements of the Initial Purchasers.  Each Initial
Purchaser hereby represents and agrees that it has not and will not use,
authorize use of, refer to, or participate in the planning for use of, any
written communication that constitutes an offer to sell or the solicitation of
an offer to buy the Securities other than (i) the Preliminary Offering
Memorandum and the Offering Memorandum, (ii) a written communication that
contains no “issuer information” (as defined in Rule 433(h)(2) under the
Securities Act) that was not included (including through incorporation by
reference) in the Preliminary Offering Memorandum or the Offering Memorandum,
(iii) any written communication listed on Annex A or prepared pursuant to
Section 4(c) above (including any electronic road show) or otherwise
substantially consistent with Annex B, (iv) any written communication prepared
by such Initial Purchaser and approved by the Company in advance in writing or
(v) any written communication relating to or that contains the terms of the
Securities and/or other information that was included (including through
incorporation by reference) in the Preliminary Offering Memorandum or the
Offering Memorandum.

 

6.             Conditions of Initial Purchasers’ Obligations.  The obligation of
each Initial Purchaser to purchase Securities on the Closing Date as provided
herein is subject to the performance by the Company and each of the Subsidiary
Guarantors of their respective covenants and other obligations hereunder and to
the following additional conditions:

 


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY AND THE SUBSIDIARY GUARANTORS CONTAINED HEREIN SHALL
BE TRUE AND CORRECT ON THE DATE HEREOF AND ON AND AS OF THE CLOSING DATE; AND
THE STATEMENTS OF THE COMPANY, THE SUBSIDIARY GUARANTORS AND THEIR RESPECTIVE
OFFICERS MADE IN ANY CERTIFICATES DELIVERED PURSUANT TO THIS AGREEMENT SHALL BE
TRUE AND CORRECT ON AND AS OF THE CLOSING DATE.


 


(B)           NO DOWNGRADE.  SUBSEQUENT TO THE EARLIER OF (A) THE TIME OF SALE
AND (B) THE EXECUTION AND DELIVERY OF THIS AGREEMENT, (I) NO DOWNGRADING SHALL
HAVE OCCURRED IN THE RATING ACCORDED THE SECURITIES OR ANY OTHER DEBT SECURITIES
OR PREFERRED STOCK ISSUED OR GUARANTEED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES BY ANY “NATIONALLY RECOGNIZED STATISTICAL RATING ORGANIZATION”, AS
SUCH TERM IS DEFINED BY THE COMMISSION FOR PURPOSES OF RULE 436(G)(2) UNDER THE
SECURITIES ACT AND (II) NO SUCH ORGANIZATION SHALL HAVE PUBLICLY ANNOUNCED THAT
IT HAS UNDER SURVEILLANCE OR REVIEW, OR HAS CHANGED ITS OUTLOOK WITH RESPECT TO,
ITS RATING OF THE SECURITIES OR OF ANY OTHER DEBT SECURITIES OR PREFERRED STOCK
ISSUED OR GUARANTEED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER THAN AN
ANNOUNCEMENT WITH POSITIVE IMPLICATIONS OF A POSSIBLE UPGRADING).


 


(C)           NO MATERIAL ADVERSE CHANGE.  NO EVENT OR CONDITION OF A TYPE
DESCRIBED IN SECTION 3(E) HEREOF SHALL HAVE OCCURRED OR SHALL EXIST, WHICH EVENT
OR CONDITION IS NOT DESCRIBED IN EACH OF THE TIME OF SALE INFORMATION (EXCLUDING
ANY AMENDMENT OR SUPPLEMENT THERETO) AND

 

18

--------------------------------------------------------------------------------


 


THE OFFERING MEMORANDUM (EXCLUDING ANY AMENDMENT OR SUPPLEMENT THERETO) AND THE
EFFECT OF WHICH IN THE JUDGMENT OF THE REPRESENTATIVE MAKES IT IMPRACTICABLE OR
INADVISABLE TO PROCEED WITH THE OFFERING, SALE OR DELIVERY OF THE SECURITIES ON
THE TERMS AND IN THE MANNER CONTEMPLATED BY THIS AGREEMENT, THE TIME OF SALE
INFORMATION AND THE OFFERING MEMORANDUM.


 


(D)           OFFICER’S CERTIFICATE.  THE REPRESENTATIVE SHALL HAVE RECEIVED ON
AND AS OF THE CLOSING DATE A CERTIFICATE OF AN EXECUTIVE OFFICER OF THE COMPANY
WHO HAS SPECIFIC KNOWLEDGE OF THE COMPANY’S FINANCIAL MATTERS AND IS REASONABLY
SATISFACTORY TO THE REPRESENTATIVE (I) CONFIRMING THAT SUCH OFFICER HAS
CAREFULLY REVIEWED THE TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM AND,
TO THE KNOWLEDGE OF SUCH OFFICER, THE REPRESENTATIONS SET FORTH IN SECTIONS
3(A) AND 3(B) HEREOF ARE TRUE AND CORRECT, (II) CONFIRMING THAT THE OTHER
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SUBSIDIARY GUARANTORS IN
THIS AGREEMENT ARE TRUE AND CORRECT AND THAT THE COMPANY AND THE SUBSIDIARY
GUARANTORS HAVE COMPLIED WITH ALL AGREEMENTS AND SATISFIED ALL CONDITIONS ON
THEIR PART TO BE PERFORMED OR SATISFIED HEREUNDER AT OR PRIOR TO THE CLOSING
DATE AND (III) TO THE EFFECT SET FORTH IN PARAGRAPHS (B) AND (C) ABOVE.


 


(E)           COMFORT LETTERS.  (I) ON THE DATE OF THIS AGREEMENT AND ON THE
CLOSING DATE, DELOITTE & TOUCHE LLP SHALL HAVE FURNISHED TO THE REPRESENTATIVE,
AT THE REQUEST OF THE COMPANY, LETTERS, DATED THE RESPECTIVE DATES OF DELIVERY
THEREOF AND ADDRESSED TO THE INITIAL PURCHASERS, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE REPRESENTATIVE, CONTAINING STATEMENTS AND
INFORMATION OF THE TYPE CUSTOMARILY INCLUDED IN ACCOUNTANTS’ “COMFORT LETTERS”
TO UNDERWRITERS WITH RESPECT TO THE FINANCIAL STATEMENTS AND CERTAIN FINANCIAL
INFORMATION OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES CONTAINED OR
INCORPORATED BY REFERENCE IN EACH OF THE TIME OF SALE INFORMATION AND THE
OFFERING MEMORANDUM; PROVIDED THAT THE LETTER DELIVERED ON THE CLOSING DATE
SHALL USE A “CUT-OFF” DATE NO MORE THAN THREE BUSINESS DAYS PRIOR TO THE CLOSING
DATE; AND (II) ON THE DATE OF THIS AGREEMENT AND ON THE CLOSING DATE, MSPC
CERTIFIED PUBLIC ACCOUNTANTS AND ADVISORS, P.C. SHALL HAVE FURNISHED TO THE
REPRESENTATIVE, AT THE REQUEST OF THE COMPANY, LETTERS, DATED THE RESPECTIVE
DATES OF DELIVERY THEREOF AND ADDRESSED TO THE INITIAL PURCHASERS, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE REPRESENTATIVE, CONTAINING STATEMENTS
AND INFORMATION OF THE TYPE CUSTOMARILY INCLUDED IN ACCOUNTANTS’ “COMFORT
LETTERS” TO UNDERWRITERS WITH RESPECT TO THE FINANCIAL STATEMENTS AND CERTAIN
FINANCIAL INFORMATION OF ARLINGTON AND ITS CONSOLIDATED SUBSIDIARIES
INCORPORATED BY REFERENCE IN EACH OF THE TIME OF SALE INFORMATION AND THE
OFFERING MEMORANDUM; PROVIDED THAT THE LETTER DELIVERED ON THE CLOSING DATE
SHALL USE A “CUT-OFF” DATE NO MORE THAN THREE BUSINESS DAYS PRIOR TO THE CLOSING
DATE.


 


(F)            OPINION AND 10B-5 STATEMENT OF COUNSEL FOR THE COMPANY. 
(I) KRAMER LEVIN NAFTALIS & FRANKEL LLP, U.S. COUNSEL FOR THE COMPANY AND THE
SUBSIDIARY GUARANTORS, SHALL HAVE FURNISHED TO THE REPRESENTATIVE, AT THE
REQUEST OF THE COMPANY, THEIR WRITTEN OPINIONS AND 10B-5 STATEMENT, DATED THE
CLOSING DATE AND ADDRESSED TO THE INITIAL PURCHASERS, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE REPRESENTATIVE, TO THE EFFECT SUBSTANTIALLY AS
SET FORTH IN ANNEX D-1 HERETO; (II) REEDER & SIMPSON P.C., MARSHALL ISLANDS
COUNSEL FOR THE COMPANY AND THE SUBSIDIARY GUARANTORS, SHALL HAVE FURNISHED TO
THE REPRESENTATIVE, AT THE REQUEST OF THE COMPANY, THEIR WRITTEN OPINIONS, DATED
THE CLOSING DATE AND ADDRESSED TO THE INITIAL PURCHASERS, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE REPRESENTATIVE, TO THE EFFECT SUBSTANTIALLY AS
SET FORTH IN ANNEX D-2 HERETO; (III) GEORGE E. HENRIES, ESQ., LIBERIA COUNSEL
FOR THE COMPANY, SHALL HAVE FURNISHED TO THE REPRESENTATIVE, AT THE REQUEST OF
THE COMPANY AND THE SUBSIDIARY GUARANTORS, HIS WRITTEN OPINIONS, DATED THE
CLOSING DATE AND ADDRESSED TO THE INITIAL PURCHASERS,

 

19

--------------------------------------------------------------------------------


 


IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE REPRESENTATIVE, TO THE
EFFECT SUBSTANTIALLY AS SET FORTH IN ANNEX D-3 HERETO; (IV) APPLEBY GLOBAL,
BERMUDA COUNSEL FOR THE COMPANY AND THE SUBSIDIARY GUARANTORS, SHALL HAVE
FURNISHED TO THE REPRESENTATIVE, AT THE REQUEST OF THE COMPANY, THEIR WRITTEN
OPINIONS, DATED THE CLOSING DATE AND ADDRESSED TO THE INITIAL PURCHASERS, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE REPRESENTATIVE, TO THE EFFECT
SUBSTANTIALLY AS SET FORTH IN ANNEX D-4 HERETO; (V) ALLEN AND GLEDHILL LLP,
SINGAPORE COUNSEL FOR THE COMPANY AND THE SUBSIDIARY GUARANTORS, SHALL HAVE
FURNISHED TO THE REPRESENTATIVE, AT THE REQUEST OF THE COMPANY, THEIR WRITTEN
OPINIONS, DATED THE CLOSING DATE AND ADDRESSED TO THE INITIAL PURCHASERS, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE REPRESENTATIVE, TO THE EFFECT
SUBSTANTIALLY AS SET FORTH IN ANNEX D-5 HERETO; (VI) ALBUQUERQUE & ASSOCIADOS,
PORTUGUESE COUNSEL FOR THE COMPANY AND THE SUBSIDIARY GUARANTORS, SHALL HAVE
FURNISHED TO THE REPRESENTATIVE, AT THE REQUEST OF THE COMPANY, THEIR WRITTEN
OPINIONS, DATED THE CLOSING DATE AND ADDRESSED TO THE INITIAL PURCHASERS, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE REPRESENTATIVE, TO THE EFFECT
SUBSTANTIALLY AS SET FORTH IN ANNEX D-6 HERETO; (VII) GOLTSBLAT BLP, RUSSIA
COUNSEL FOR THE COMPANY AND THE SUBSIDIARY GUARANTORS, SHALL HAVE FURNISHED TO
THE REPRESENTATIVE, AT THE REQUEST OF THE COMPANY, THEIR WRITTEN OPINIONS, DATED
THE CLOSING DATE AND ADDRESSED TO THE INITIAL PURCHASERS, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE REPRESENTATIVE, TO THE EFFECT SUBSTANTIALLY AS
SET FORTH IN ANNEX D-7 HERETO; AND (VIII) SEWARD & KISSEL LLP, SPECIAL COUNSEL
TO THE COMPANY, SHALL HAVE FURNISHED TO THE REPRESENTATIVE, AT THE REQUEST OF
THE COMPANY, THEIR WRITTEN OPINIONS, DATED THE CLOSING DATE AND ADDRESSED TO THE
INITIAL PURCHASERS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
REPRESENTATIVE, TO THE EFFECT SUBSTANTIALLY AS SET FORTH IN ANNEX D-8 HERETO.


 


(G)           OPINION AND 10B-5 STATEMENT OF COUNSEL FOR THE INITIAL
PURCHASERS.  THE REPRESENTATIVE SHALL HAVE RECEIVED ON AND AS OF THE CLOSING
DATE AN OPINION AND 10B-5 STATEMENT OF SIMPSON THACHER & BARTLETT LLP, COUNSEL
FOR THE INITIAL PURCHASERS, WITH RESPECT TO SUCH MATTERS AS THE REPRESENTATIVE
MAY REASONABLY REQUEST, AND SUCH COUNSEL SHALL HAVE RECEIVED SUCH DOCUMENTS AND
INFORMATION AS THEY MAY REASONABLY REQUEST TO ENABLE THEM TO PASS UPON SUCH
MATTERS.


 


(H)           NO LEGAL IMPEDIMENT TO ISSUANCE.  NO ACTION SHALL HAVE BEEN TAKEN
AND NO STATUTE, RULE, REGULATION OR ORDER SHALL HAVE BEEN ENACTED, ADOPTED OR
ISSUED BY ANY FEDERAL, STATE OR FOREIGN GOVERNMENTAL OR REGULATORY AUTHORITY
THAT WOULD, AS OF THE CLOSING DATE, PREVENT THE ISSUANCE OR SALE OF THE
SECURITIES OR THE ISSUANCE OF THE SUBSIDIARY GUARANTEES; AND NO INJUNCTION OR
ORDER OF ANY FEDERAL, STATE OR FOREIGN COURT SHALL HAVE BEEN ISSUED THAT WOULD,
AS OF THE CLOSING DATE, PREVENT THE ISSUANCE OR SALE OF THE SECURITIES OR THE
ISSUANCE OF THE SUBSIDIARY GUARANTEES.


 


(I)            GOOD STANDING.  THE REPRESENTATIVE SHALL HAVE RECEIVED ON AND AS
OF THE CLOSING DATE SATISFACTORY EVIDENCE OF THE GOOD STANDING OF THE COMPANY
AND ITS SUBSIDIARIES, IN THEIR RESPECTIVE JURISDICTIONS OF ORGANIZATION AND
THEIR GOOD STANDING IN SUCH OTHER JURISDICTIONS AS THE REPRESENTATIVE MAY
REASONABLY REQUEST, IN EACH CASE IN WRITING OR ANY STANDARD FORM OF
TELECOMMUNICATION FROM THE APPROPRIATE GOVERNMENTAL AUTHORITIES OF SUCH
JURISDICTIONS.


 


(J)            REGISTRATION RIGHTS AGREEMENT.  THE INITIAL PURCHASERS SHALL HAVE
RECEIVED A COUNTERPART OF THE REGISTRATION RIGHTS AGREEMENT THAT SHALL HAVE BEEN
EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF THE COMPANY AND EACH OF
THE SUBSIDIARY GUARANTORS.


 


(K)           DTC.  THE SECURITIES SHALL BE ELIGIBLE FOR CLEARANCE AND
SETTLEMENT THROUGH DTC.

 

20

--------------------------------------------------------------------------------


 


(L)            AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT.  THE
AMENDMENT, DATED AS OF OCTOBER 27, 2009, TO THE COMPANY’S AMENDED AND RESTATED
CREDIT AGREEMENT AS DESCRIBED IN EACH OF THE TIME OF SALE INFORMATION AND THE
OFFERING MEMORANDUM, SHALL BECOME EFFECTIVE AS OF THE CLOSING DATE AND UPON
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(M)          ADDITIONAL DOCUMENTS.  ON OR PRIOR TO THE CLOSING DATE, THE COMPANY
AND THE SUBSIDIARY GUARANTORS SHALL HAVE FURNISHED TO THE REPRESENTATIVE SUCH
FURTHER CERTIFICATES AND DOCUMENTS AS THE REPRESENTATIVE MAY REASONABLY REQUEST.


 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

7.             Indemnification and Contribution.

 


(A)           INDEMNIFICATION OF THE INITIAL PURCHASERS.  THE COMPANY AND EACH
OF THE SUBSIDIARY GUARANTORS JOINTLY AND SEVERALLY AGREE TO INDEMNIFY AND HOLD
HARMLESS EACH INITIAL PURCHASER, ITS AFFILIATES, DIRECTORS AND OFFICERS AND EACH
PERSON, IF ANY, WHO CONTROLS SUCH INITIAL PURCHASER WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT, FROM AND
AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES AND LIABILITIES (INCLUDING, WITHOUT
LIMITATION, REASONABLE LEGAL FEES AND OTHER EXPENSES INCURRED IN CONNECTION WITH
ANY SUIT, ACTION OR PROCEEDING OR ANY CLAIM ASSERTED, AS SUCH FEES AND EXPENSES
ARE INCURRED), JOINT OR SEVERAL, THAT ARISE OUT OF, OR ARE BASED UPON, ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
PRELIMINARY OFFERING MEMORANDUM, ANY OF THE OTHER TIME OF SALE INFORMATION, ANY
ISSUER WRITTEN COMMUNICATION OR THE OFFERING MEMORANDUM (OR ANY AMENDMENT OR
SUPPLEMENT THERETO), OR ANY OMISSION OR ALLEGED OMISSION TO STATE THEREIN A
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, IN EACH CASE
EXCEPT INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES ARISE OUT OF, OR
ARE BASED UPON, ANY UNTRUE STATEMENT OR OMISSION OR ALLEGED UNTRUE STATEMENT OR
OMISSION MADE IN RELIANCE UPON AND IN CONFORMITY WITH ANY INFORMATION RELATING
TO ANY INITIAL PURCHASER FURNISHED TO THE COMPANY IN WRITING BY SUCH INITIAL
PURCHASER THROUGH THE REPRESENTATIVE EXPRESSLY FOR USE THEREIN.


 


(B)           INDEMNIFICATION OF THE COMPANY AND THE SUBSIDIARY GUARANTORS. 
EACH INITIAL PURCHASER AGREES, SEVERALLY AND NOT JOINTLY, TO INDEMNIFY AND HOLD
HARMLESS THE COMPANY, EACH OF THE SUBSIDIARY GUARANTORS, EACH OF THEIR
RESPECTIVE DIRECTORS AND OFFICERS AND EACH PERSON, IF ANY, WHO CONTROLS THE
COMPANY OR ANY OF THE SUBSIDIARY GUARANTORS WITHIN THE MEANING OF SECTION 15 OF
THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT TO THE SAME EXTENT AS THE
INDEMNITY SET FORTH IN PARAGRAPH (A) ABOVE, BUT ONLY WITH RESPECT TO ANY LOSSES,
CLAIMS, DAMAGES OR LIABILITIES THAT ARISE OUT OF, OR ARE BASED UPON, ANY UNTRUE
STATEMENT OR OMISSION OR ALLEGED UNTRUE STATEMENT OR OMISSION MADE IN RELIANCE
UPON AND IN CONFORMITY WITH ANY INFORMATION RELATING TO SUCH INITIAL PURCHASER
FURNISHED TO THE COMPANY IN WRITING BY SUCH INITIAL PURCHASER THROUGH THE
REPRESENTATIVE EXPRESSLY FOR USE IN THE PRELIMINARY OFFERING MEMORANDUM, ANY OF
THE OTHER TIME OF SALE INFORMATION, ANY ISSUER WRITTEN COMMUNICATION OR THE
OFFERING MEMORANDUM (OR ANY AMENDMENT OR SUPPLEMENT THERETO), IT BEING
UNDERSTOOD AND AGREED THAT THE ONLY SUCH INFORMATION CONSISTS OF THE FOLLOWING:
THE THIRD AND FOURTH SENTENCES OF THE FOURTEENTH PARAGRAPH AND THE SIXTEENTH
PARAGRAPH.

 

21

--------------------------------------------------------------------------------



 


(C)           NOTICE AND PROCEDURES.  IF ANY SUIT, ACTION, PROCEEDING (INCLUDING
ANY GOVERNMENTAL OR REGULATORY INVESTIGATION), CLAIM OR DEMAND SHALL BE BROUGHT
OR ASSERTED AGAINST ANY PERSON IN RESPECT OF WHICH INDEMNIFICATION MAY BE SOUGHT
PURSUANT TO EITHER PARAGRAPH (A) OR (B) ABOVE, SUCH PERSON (THE “INDEMNIFIED
PERSON”) SHALL PROMPTLY NOTIFY THE PERSON AGAINST WHOM SUCH INDEMNIFICATION MAY
BE SOUGHT (THE “INDEMNIFYING PERSON”) IN WRITING; PROVIDED THAT THE FAILURE TO
NOTIFY THE INDEMNIFYING PERSON SHALL NOT RELIEVE IT FROM ANY LIABILITY THAT IT
MAY HAVE UNDER PARAGRAPH (A) OR (B) ABOVE EXCEPT TO THE EXTENT THAT IT HAS BEEN
MATERIALLY PREJUDICED (THROUGH THE FORFEITURE OF SUBSTANTIVE RIGHTS OR DEFENSES)
BY SUCH FAILURE; AND PROVIDED, FURTHER, THAT THE FAILURE TO NOTIFY THE
INDEMNIFYING PERSON SHALL NOT RELIEVE IT FROM ANY LIABILITY THAT IT MAY HAVE TO
AN INDEMNIFIED PERSON OTHERWISE THAN UNDER PARAGRAPH (A) OR (B) ABOVE.  IF ANY
SUCH PROCEEDING SHALL BE BROUGHT OR ASSERTED AGAINST AN INDEMNIFIED PERSON AND
IT SHALL HAVE NOTIFIED THE INDEMNIFYING PERSON THEREOF, THE INDEMNIFYING PERSON
SHALL RETAIN COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PERSON (WHO
SHALL NOT, WITHOUT THE CONSENT OF THE INDEMNIFIED PERSON, BE COUNSEL TO THE
INDEMNIFYING PERSON) TO REPRESENT THE INDEMNIFIED PERSON AND ANY OTHERS ENTITLED
TO INDEMNIFICATION PURSUANT TO SECTION 7 THAT THE INDEMNIFYING PERSON MAY
DESIGNATE IN SUCH PROCEEDING AND SHALL PAY THE FEES AND EXPENSES OF COUNSEL
RELATED TO SUCH PROCEEDING, AS INCURRED.  IN ANY SUCH PROCEEDING, ANY
INDEMNIFIED PERSON SHALL HAVE THE RIGHT TO RETAIN ITS OWN COUNSEL, BUT THE FEES
AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF SUCH INDEMNIFIED PERSON
UNLESS (I) THE INDEMNIFYING PERSON AND THE INDEMNIFIED PERSON SHALL HAVE
MUTUALLY AGREED TO THE CONTRARY; (II) THE INDEMNIFYING PERSON HAS FAILED WITHIN
A REASONABLE TIME TO RETAIN COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED
PERSON; (III) THE INDEMNIFIED PERSON SHALL HAVE REASONABLY CONCLUDED THAT THERE
MAY BE LEGAL DEFENSES AVAILABLE TO IT THAT ARE DIFFERENT FROM OR IN ADDITION TO
THOSE AVAILABLE TO THE INDEMNIFYING PERSON; OR (IV) THE NAMED PARTIES IN ANY
SUCH PROCEEDING (INCLUDING ANY IMPLEADED PARTIES) INCLUDE BOTH THE INDEMNIFYING
PERSON AND THE INDEMNIFIED PERSON AND REPRESENTATION OF BOTH PARTIES BY THE SAME
COUNSEL WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING INTERESTS
BETWEEN THEM.  IT IS UNDERSTOOD AND AGREED THAT THE INDEMNIFYING PERSON SHALL
NOT, IN CONNECTION WITH ANY PROCEEDING OR RELATED PROCEEDING IN THE SAME
JURISDICTION, BE LIABLE FOR THE FEES AND EXPENSES OF MORE THAN ONE SEPARATE FIRM
(IN ADDITION TO ANY LOCAL COUNSEL) FOR ALL INDEMNIFIED PERSONS, AND THAT ALL
SUCH FEES AND EXPENSES SHALL BE REIMBURSED AS THEY ARE INCURRED.  ANY SUCH
SEPARATE FIRM FOR ANY INITIAL PURCHASER, ITS AFFILIATES, DIRECTORS AND OFFICERS
AND ANY CONTROL PERSONS OF SUCH INITIAL PURCHASER SHALL BE DESIGNATED IN WRITING
BY J.P. MORGAN SECURITIES INC. AND ANY SUCH SEPARATE FIRM FOR THE COMPANY, THE
SUBSIDIARY GUARANTORS, THEIR RESPECTIVE DIRECTORS, OFFICERS AND ANY CONTROL
PERSONS OF THE COMPANY AND THE SUBSIDIARY GUARANTORS SHALL BE DESIGNATED IN
WRITING BY THE COMPANY.  THE INDEMNIFYING PERSON SHALL NOT BE LIABLE FOR ANY
SETTLEMENT OF ANY PROCEEDING EFFECTED WITHOUT ITS WRITTEN CONSENT, BUT IF
SETTLED WITH SUCH CONSENT OR IF THERE BE A FINAL JUDGMENT FOR THE PLAINTIFF, THE
INDEMNIFYING PERSON AGREES TO INDEMNIFY EACH INDEMNIFIED PERSON FROM AND AGAINST
ANY LOSS OR LIABILITY BY REASON OF SUCH SETTLEMENT OR JUDGMENT.  NO INDEMNIFYING
PERSON SHALL, WITHOUT THE WRITTEN CONSENT OF THE INDEMNIFIED PERSON, EFFECT ANY
SETTLEMENT OF ANY PENDING OR THREATENED PROCEEDING IN RESPECT OF WHICH ANY
INDEMNIFIED PERSON IS OR COULD HAVE BEEN A PARTY AND INDEMNIFICATION COULD HAVE
BEEN SOUGHT HEREUNDER BY SUCH INDEMNIFIED PERSON, UNLESS SUCH SETTLEMENT
(X) INCLUDES AN UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PERSON, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PERSON, FROM ALL LIABILITY
ON CLAIMS THAT ARE THE SUBJECT MATTER OF SUCH PROCEEDING AND (Y) DOES NOT
INCLUDE ANY STATEMENT AS TO OR ANY ADMISSION OF FAULT, CULPABILITY OR A FAILURE
TO ACT BY OR ON BEHALF OF ANY INDEMNIFIED PERSON.

 

22

--------------------------------------------------------------------------------


 


(D)           CONTRIBUTION.  IF THE INDEMNIFICATION PROVIDED FOR IN PARAGRAPHS
(A) AND (B) ABOVE IS UNAVAILABLE TO AN INDEMNIFIED PERSON OR INSUFFICIENT IN
RESPECT OF ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES REFERRED TO THEREIN, THEN
EACH INDEMNIFYING PERSON UNDER SUCH PARAGRAPH, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PERSON THEREUNDER, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY
SUCH INDEMNIFIED PERSON AS A RESULT OF SUCH LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (I) IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE
BENEFITS RECEIVED BY THE COMPANY AND THE SUBSIDIARY GUARANTORS ON THE ONE HAND
AND THE INITIAL PURCHASERS ON THE OTHER FROM THE OFFERING OF THE SECURITIES OR
(II) IF THE ALLOCATION PROVIDED BY CLAUSE (I) IS NOT PERMITTED BY APPLICABLE
LAW, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE
BENEFITS REFERRED TO IN CLAUSE (I) BUT ALSO THE RELATIVE FAULT OF THE COMPANY
AND THE SUBSIDIARY GUARANTORS ON THE ONE HAND AND THE INITIAL PURCHASERS ON THE
OTHER IN CONNECTION WITH THE STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH
LOSSES, CLAIMS, DAMAGES OR LIABILITIES, AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  THE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND THE
SUBSIDIARY GUARANTORS ON THE ONE HAND AND THE INITIAL PURCHASERS ON THE OTHER
SHALL BE DEEMED TO BE IN THE SAME RESPECTIVE PROPORTIONS AS THE NET PROCEEDS
(BEFORE DEDUCTING EXPENSES) RECEIVED BY THE COMPANY FROM THE SALE OF THE
SECURITIES AND THE TOTAL DISCOUNTS AND COMMISSIONS RECEIVED BY THE INITIAL
PURCHASERS IN CONNECTION THEREWITH, AS PROVIDED IN THIS AGREEMENT, BEAR TO THE
AGGREGATE OFFERING PRICE OF THE SECURITIES.  THE RELATIVE FAULT OF THE COMPANY
AND THE SUBSIDIARY GUARANTORS ON THE ONE HAND AND THE INITIAL PURCHASERS ON THE
OTHER SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE
UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE OMISSION OR ALLEGED
OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE COMPANY
OR ANY SUBSIDIARY GUARANTOR OR BY THE INITIAL PURCHASERS AND THE PARTIES’
RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR
PREVENT SUCH STATEMENT OR OMISSION.


 


(E)           LIMITATION ON LIABILITY.  THE COMPANY, THE SUBSIDIARY GUARANTORS
AND THE INITIAL PURCHASERS AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF
CONTRIBUTION PURSUANT TO THIS SECTION 7 WERE DETERMINED BY PRO RATA ALLOCATION
(EVEN IF THE INITIAL PURCHASERS WERE TREATED AS ONE ENTITY FOR SUCH PURPOSE) OR
BY ANY OTHER METHOD OF ALLOCATION THAT DOES NOT TAKE ACCOUNT OF THE EQUITABLE
CONSIDERATIONS REFERRED TO IN PARAGRAPH (D) ABOVE.  THE AMOUNT PAID OR PAYABLE
BY AN INDEMNIFIED PERSON AS A RESULT OF THE LOSSES, CLAIMS, DAMAGES AND
LIABILITIES REFERRED TO IN PARAGRAPH (D) ABOVE SHALL BE DEEMED TO INCLUDE,
SUBJECT TO THE LIMITATIONS SET FORTH ABOVE, ANY LEGAL OR OTHER EXPENSES INCURRED
BY SUCH INDEMNIFIED PERSON IN CONNECTION WITH ANY SUCH ACTION OR CLAIM. 
NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 7, IN NO EVENT SHALL AN INITIAL
PURCHASER BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS OF THE AMOUNT BY WHICH
THE TOTAL DISCOUNTS AND COMMISSIONS RECEIVED BY SUCH INITIAL PURCHASER WITH
RESPECT TO THE OFFERING OF THE SECURITIES EXCEEDS THE AMOUNT OF ANY DAMAGES THAT
SUCH INITIAL PURCHASER HAS OTHERWISE BEEN REQUIRED TO PAY BY REASON OF SUCH
UNTRUE OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION.    NO PERSON
GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF
THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS
NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.  THE INITIAL PURCHASERS’
OBLIGATIONS TO CONTRIBUTE PURSUANT TO THIS SECTION 7 ARE SEVERAL IN PROPORTION
TO THEIR RESPECTIVE PURCHASE OBLIGATIONS HEREUNDER AND NOT JOINT.


 


(F)            NON-EXCLUSIVE REMEDIES.  THE REMEDIES PROVIDED FOR IN THIS
SECTION 7 ARE NOT EXCLUSIVE AND SHALL NOT LIMIT ANY RIGHTS OR REMEDIES THAT MAY
OTHERWISE BE AVAILABLE TO ANY INDEMNIFIED PERSON AT LAW OR IN EQUITY.

 

23

--------------------------------------------------------------------------------


 

8.             Effectiveness of Agreement.  This Agreement shall become
effective upon  the execution and delivery hereof by the parties hereto.

 

9.             Termination.  This Agreement may be terminated in the absolute
discretion of the Representative, by notice to the Company, if after the
execution and delivery of this Agreement and on or prior to the Closing Date
(i) trading generally shall have been suspended or materially limited on the New
York Stock Exchange or the over-the-counter market; (ii) trading of any
securities issued or guaranteed by the Company or any of the Subsidiary
Guarantors shall have been suspended on any exchange or in any over the counter
market; (iii) a general moratorium on commercial banking activities shall have
been declared by federal or New York State authorities; or (iv) there shall have
occurred any outbreak or escalation of hostilities or any change in financial
markets or any calamity or crisis, either within or outside the United States,
that, in the judgment of the Representative, is material and adverse and makes
it impracticable or inadvisable to proceed with the offering, sale or delivery
of the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

 

10.           Defaulting Initial Purchaser.  (a)  If, on the Closing Date, any
Initial Purchaser defaults on its obligation to purchase the Securities that it
has agreed to purchase hereunder, the non-defaulting Initial Purchasers may in
their discretion arrange for the purchase of such Securities by other persons
satisfactory to the Company on the terms contained in this Agreement.  If,
within 36 hours after any such default by any Initial Purchaser, the
non-defaulting Initial Purchasers do not arrange for the purchase of such
Securities, then the Company shall be entitled to a further period of 36 hours
within which to procure other persons satisfactory to the non-defaulting Initial
Purchasers to purchase such Securities on such terms.  If other persons become
obligated or agree to purchase the Securities of a defaulting Initial Purchaser,
either the non-defaulting Initial Purchasers or the Company may postpone the
Closing Date for up to five full business days in order to effect any changes
that in the opinion of counsel for the Company or counsel for the Initial
Purchasers may be necessary in each of the Time of Sale Information, the
Offering Memorandum or in any other document or arrangement, and the Company
agrees to promptly prepare any amendment or supplement to the Time of Sale
Information or the Offering Memorandum that effects any such changes.  As used
in this Agreement, the term “Initial Purchaser” includes, for all purposes of
this Agreement unless the context otherwise requires, any person not listed in
Schedule 1 hereto that, pursuant to this Section 10, purchases Securities that a
defaulting Initial Purchaser agreed but failed to purchase.

 


(B)           IF, AFTER GIVING EFFECT TO ANY ARRANGEMENTS FOR THE PURCHASE OF
THE SECURITIES OF A DEFAULTING INITIAL PURCHASER OR INITIAL PURCHASERS BY THE
NON-DEFAULTING INITIAL PURCHASERS AND THE COMPANY AS PROVIDED IN PARAGRAPH
(A) ABOVE, THE AGGREGATE PRINCIPAL AMOUNT OF SUCH SECURITIES THAT REMAINS
UNPURCHASED DOES NOT EXCEED ONE-ELEVENTH OF THE AGGREGATE PRINCIPAL AMOUNT OF
ALL THE SECURITIES, THEN THE COMPANY SHALL HAVE THE RIGHT TO REQUIRE EACH
NON-DEFAULTING INITIAL PURCHASER TO PURCHASE THE PRINCIPAL AMOUNT OF SECURITIES
THAT SUCH INITIAL PURCHASER AGREED TO PURCHASE HEREUNDER PLUS SUCH INITIAL
PURCHASER’S PRO RATA SHARE (BASED ON THE PRINCIPAL AMOUNT OF SECURITIES THAT
SUCH INITIAL PURCHASER AGREED TO PURCHASE HEREUNDER) OF THE SECURITIES OF SUCH
DEFAULTING INITIAL PURCHASER OR INITIAL PURCHASERS FOR WHICH SUCH ARRANGEMENTS
HAVE NOT BEEN MADE.

 

24

--------------------------------------------------------------------------------


 


(C)           IF, AFTER GIVING EFFECT TO ANY ARRANGEMENTS FOR THE PURCHASE OF
THE SECURITIES OF A DEFAULTING INITIAL PURCHASER OR INITIAL PURCHASERS BY THE
NON-DEFAULTING INITIAL PURCHASERS AND THE COMPANY AS PROVIDED IN PARAGRAPH
(A) ABOVE, THE AGGREGATE PRINCIPAL AMOUNT OF SUCH SECURITIES THAT REMAINS
UNPURCHASED EXCEEDS ONE-ELEVENTH OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL THE
SECURITIES, OR IF THE COMPANY SHALL NOT EXERCISE THE RIGHT DESCRIBED IN
PARAGRAPH (B) ABOVE, THEN THIS AGREEMENT SHALL TERMINATE WITHOUT LIABILITY ON
THE PART OF THE NON-DEFAULTING INITIAL PURCHASERS.  ANY TERMINATION OF THIS
AGREEMENT PURSUANT TO THIS SECTION 10 SHALL BE WITHOUT LIABILITY ON THE PART OF
THE COMPANY OR THE SUBSIDIARY GUARANTORS, EXCEPT THAT THE COMPANY AND THE
SUBSIDIARY GUARANTORS WILL CONTINUE TO BE LIABLE FOR THE PAYMENT OF EXPENSES AS
SET FORTH IN SECTION 11 HEREOF AND EXCEPT THAT THE PROVISIONS OF SECTION 7
HEREOF SHALL NOT TERMINATE AND SHALL REMAIN IN EFFECT.


 


(D)           NOTHING CONTAINED HEREIN SHALL RELIEVE A DEFAULTING INITIAL
PURCHASER OF ANY LIABILITY IT MAY HAVE TO THE COMPANY, THE SUBSIDIARY GUARANTORS
OR ANY NON-DEFAULTING INITIAL PURCHASER FOR DAMAGES CAUSED BY ITS DEFAULT.


 

11.           Payment of Expenses. (a)  Whether or not the transactions
contemplated by this Agreement are consummated or this Agreement is terminated,
the Company and each of the Subsidiary Guarantors jointly and severally agree to
pay or cause to be paid all costs and expenses incident to the performance of
their respective obligations hereunder, including without limitation, (i) the
costs incident to the authorization, issuance, sale, preparation and delivery of
the Securities and the Subsidiary Guarantees and any taxes payable in that
connection; (ii) the costs incident to the preparation and printing of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including any amendment or
supplement thereto) and the distribution thereof; (iii) the costs of reproducing
and distributing each of the Transaction Documents; (iv) the fees and expenses
of the Company’s and the Subsidiary Guarantors’ counsel and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related reasonable fees and expenses of counsel for
the Initial Purchasers); (vi) any fees charged by rating agencies for rating the
Securities; (vii) the fees and expenses of the Trustee and any paying agent
(including related fees and expenses of any counsel to such parties); (viii) all
expenses and application fees incurred in connection with the application for
the approval of the Securities for book-entry transfer by DTC; and (ix) all
expenses incurred by the Company in connection with any “road show” presentation
to potential investors provided that notwithstanding clause (ix) above, the
Initial Purchasers shall pay one-half of the expenses associated with any
airplane which is used for the purposes of such “road show” presentations.

 


(B)           IF (I) THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 9, (II),
THE COMPANY FOR ANY REASON FAILS TO TENDER THE SECURITIES FOR DELIVERY TO THE
INITIAL PURCHASERS OR (III) THE INITIAL PURCHASERS DECLINE TO PURCHASE THE
SECURITIES BECAUSE ANY OF THE CONDITIONS SET FORTH IN SECTION 6 OF THIS
AGREEMENT HAS NOT BEEN SATISFIED, THE COMPANY AND THE SUBSIDIARY GUARANTORS
JOINTLY AND SEVERALLY AGREE TO REIMBURSE THE INITIAL PURCHASERS FOR ALL
OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING THE FEES AND EXPENSES OF THEIR
COUNSEL) REASONABLY INCURRED BY THE INITIAL PURCHASERS IN CONNECTION WITH THIS
AGREEMENT AND THE OFFERING CONTEMPLATED HEREBY.

 

25

--------------------------------------------------------------------------------


 

12.           Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and any controlling persons referred to herein, and the
affiliates, the officers and directors of each Initial Purchaser referred to in
Section 7 hereof.  Nothing in this Agreement is intended or shall be construed
to give any other person any legal or equitable right, remedy or claim under or
in respect of this Agreement or any provision contained herein.  No purchaser of
Securities from any Initial Purchaser shall be deemed to be a successor merely
by reason of such purchase.

 

13.           Survival.  The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Subsidiary
Guarantors and the Initial Purchasers and the provisions set forth in
Section 11(b), 12 and 15 hereof, contained in this Agreement or made by or on
behalf of the Company, the Subsidiary Guarantors or the Initial Purchasers
pursuant to this Agreement or any certificate delivered pursuant hereto shall
survive the delivery of and payment for the Securities and shall remain in full
force and effect, regardless of any termination of this Agreement or any
investigation made by or on behalf of the Company or the Initial Purchasers.

 

14.           Certain Defined Terms.  For purposes of this Agreement, (a) except
where otherwise expressly provided, the term “affiliate” has the meaning set
forth in Rule 405 under the Securities Act; (b) the term “business day” means
any day other than a day on which banks are permitted or required to be closed
in New York City; (c) the term “subsidiary” has the meaning set forth in
Rule 405 under the Securities Act and (d) the term “written communication” has
the meaning set forth in Rule 405 under the Securities Act.

 

15.           Miscellaneous.  (a)  Authority of the Representative.  Any action
by the Initial Purchasers hereunder may be taken by J.P. Morgan Securities Inc.,
on behalf of the Initial Purchasers, and any such action taken by J.P. Morgan
Securities Inc. shall be binding upon the Initial Purchasers.

 


(B)           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE
IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF MAILED OR TRANSMITTED
AND CONFIRMED BY ANY STANDARD FORM OF TELECOMMUNICATION.  NOTICES TO THE INITIAL
PURCHASERS SHALL BE GIVEN TO THE REPRESENTATIVE C/O J.P. MORGAN SECURITIES INC.,
270 PARK AVENUE, NEW YORK, NEW YORK 10017 (FAX: 212-270-1063), ATTENTION:
LAWRENCE LANDRY.  NOTICES TO THE COMPANY AND THE SUBSIDIARY GUARANTORS SHALL BE
GIVEN TO THEM AT GENERAL MARITIME CORPORATION, 299 PARK AVENUE, 2ND FLOOR, NEW
YORK, NY 10171, (FAX: 212-763-5607; ATTENTION: JEFFREY D. PRIBOR.


 


(C)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


(D)           SUBMISSION OF JURISDICTION.  EACH OF THE COMPANY AND THE
SUBSIDIARY GUARANTORS HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE
U.S. FEDERAL AND STATE COURTS IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY IN
ANY SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. THE COMPANY AND THE SUBSIDIARY GUARANTORS
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION TO ANY
SUIT, ACTION, OR PROCEEDING THAT MAY BE BROUGHT IN CONNECTION WITH THIS
AGREEMENT IN SUCH COURTS WHETHER ON THE GROUNDS OF VENUE, RESIDENCE OR DOMICILE
OR ON THE GROUND THAT ANY SUCH SUIT,

 

26

--------------------------------------------------------------------------------


 


ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH OF THE
COMPANY AND THE SUBSIDIARY GUARANTORS IRREVOCABLY APPOINTS CORPORATION SERVICE
COMPANY, AS ITS AUTHORIZED AGENT IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY
UPON WHICH PROCESS MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND
AGREES THAT SERVICE OF PROCESS UPON SUCH AGENT, AND WRITTEN NOTICE OF SAID
SERVICE TO THE COMPANY OR ANY OF THE SUBSIDIARY GUARANTOR, AS APPLICABLE, BY THE
PERSON SERVING THE SAME TO THE ADDRESS PROVIDED IN SECTION 15(B), SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE COMPANY OR ANY OF
THE SUBSIDIARY GUARANTORS, AS APPLICABLE, IN ANY SUCH SUIT, ACTION OR
PROCEEDING. EACH OF THE COMPANY AND THE SUBSIDIARY GUARANTORS FURTHER AGREES TO
TAKE ANY AND ALL ACTION AS MAY BE NECESSARY TO MAINTAIN SUCH DESIGNATION AND
APPOINTMENT OF SUCH AGENT IN FULL FORCE AND EFFECT FOR A PERIOD OF NINE YEARS
FROM THE DATE OF THIS AGREEMENT. NOTHING IN THIS SECTION 15(D) SHALL AFFECT THE
RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR AFFECT THE RIGHT OF ANY PARTY TO BRING ANY SUIT, ACTION OR PROCEEDING AGAINST
ANY OTHER PARTY OR ITS PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.


 


(E)           JUDGMENT CURRENCY. EACH OF THE COMPANY AND THE SUBSIDIARY
GUARANTORS AGREES, JOINTLY AND SEVERALLY, TO INDEMNIFY EACH INITIAL PURCHASER,
ITS AFFILIATES, DIRECTORS AND OFFICERS AND EACH PERSON, IF ANY, WHO CONTROLS
SUCH INITIAL PURCHASER WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR
SECTION 20 OF THE EXCHANGE ACT AGAINST ANY LOSS INCURRED, AS INCURRED, AS A
RESULT OF ANY JUDGMENT BEING GIVEN IN CONNECTION WITH THIS AGREEMENT FOR WHICH
INDEMNIFICATION IS PROVIDED BY ANY SUCH PERSON AND ANY SUCH JUDGMENT OR ORDER
BEING PAID IN A CURRENCY (THE “JUDGMENT CURRENCY”) OTHER THAN U.S. DOLLARS AS A
RESULT OF ANY VARIATION AS BETWEEN (I) THE SPOT RATE OF EXCHANGE IN NEW YORK AT
WHICH THE JUDGMENT CURRENCY WOULD HAVE BEEN CONVERTIBLE INTO U.S. DOLLARS AS OF
THE DATE SUCH JUDGMENT OR ORDER IS ENTERED, AND (II) THE SPOT RATE OF EXCHANGE
AT WHICH THE INDEMNIFIED PARTY IS FIRST ABLE TO PURCHASE U.S. DOLLARS WITH THE
AMOUNT OF JUDGMENT CURRENCY ACTUALLY RECEIVED BY THE INDEMNIFIED PARTY. THE
FOREGOING INDEMNITY SHALL CONSTITUTE A SEPARATE AND INDEPENDENT, SEVERAL AND NOT
JOINT, OBLIGATION OF THE COMPANY AND THE SUBSIDIARY GUARANTORS, ON THE ONE HAND,
AND EACH INITIAL PURCHASER, ON THE OTHER, AND SHALL CONTINUE IN FULL FORCE AND
EFFECT NOTWITHSTANDING ANY SUCH JUDGMENT OR ORDER. THE TERM “SPOT RATE OF
EXCHANGE” SHALL INCLUDE ANY PREMIUMS AND COSTS OF EXCHANGE PAYABLE IN CONNECTION
WITH THE PURCHASE OF, OR CONVERSION OR, THE RELEVANT CURRENCY.


 


(F)            COUNTERPARTS. THIS AGREEMENT MAY BE SIGNED IN COUNTERPARTS (WHICH
MAY INCLUDE COUNTERPARTS DELIVERED BY ANY STANDARD FORM OF TELECOMMUNICATION),
EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT.


 


(G)           AMENDMENTS OR WAIVERS.  NO AMENDMENT OR WAIVER OF ANY PROVISION OF
THIS AGREEMENT, NOR ANY CONSENT OR APPROVAL TO ANY DEPARTURE THEREFROM, SHALL IN
ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY THE
PARTIES HERETO.


 


(H)           HEADINGS.  THE HEADINGS HEREIN ARE INCLUDED FOR CONVENIENCE OF
REFERENCE ONLY AND ARE NOT INTENDED TO BE PART OF, OR TO AFFECT THE MEANING OR
INTERPRETATION OF, THIS AGREEMENT.

 

27

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

 

Very truly yours,

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

By

/s/ John C. Georgiopoulos

 

 

Name:

John C. Georgiopoulos

 

 

Title:

EVP, Treasurer and Secretary

 

 

 

 

Subsidiary Guarantors:

 

 

 

GENERAL MARITIME SUBSIDIARY CORPORATION

 

 

 

 

 

By

/s/ Jeffrey D. Pribor

 

 

Name:

Jeffrey D. Pribor

 

 

Title:

President

 

 

 

GENERAL MARITIME MANAGEMENT LLC

 

 

 

 

 

By

/s/ Milton H. Gonzales

 

 

Name:

Milton H. Gonzales

 

 

Title:

Manager and Technical Director

 

--------------------------------------------------------------------------------


 

 

GMR AGAMEMNON LLC

 

GMR AJAX LLC

 

GMR ALEXANDRA LLC

 

GMR ARGUS LLC

 

GMR CHARTERING LLC

 

GMR CONSTANTINE LLC

 

GMR DAPHNE LLC

 

GMR DEFIANCE LLC

 

GMR ELEKTRA LLC

 

GMR GEORGE T LLC

 

GMR GULF LLC

 

GMR HARRIET G. LLC

 

GMR HOPE LLC

 

GMR HORN LLC

 

GMR KARA G LLC

 

GMR MINOTAUR LLC

 

GMR ORION LLC

 

GMR PHOENIX LLC

 

GMR PRINCESS LLC

 

GMR PROGRESS LLC

 

GMR REVENGE LLC

 

GMR ST. NIKOLAS LLC

 

GMR SPYRIDON LLC

 

GMR STRENGTH LLC

 

 

 

 

 

By

/s/ John C. Georgiopoulos

 

 

Name:

John C. Georgiopoulos

 

 

Title:

Manager

 

 

 

ARLINGTON TANKERS LTD.

 

VISION LTD.

 

VICTORY LTD.

 

COMPANION LTD.

 

COMPATRIOT LTD.

 

CONCORD LTD.

 

CONSUL LTD.

 

CONCEPT LTD.

 

CONTEST LTD.

 

 

 

 

 

By

/s/ John C. Georgiopoulos

 

 

Name:

John C. Georgiopoulos

 

 

Title:

Director

 

[Signature page to the Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

GENERAL MARITIME MANAGEMENT
(PORTUGAL) LDA.

 

 

 

 

 

By

/s/ Rui Jorge Pais Pereira

 

 

Name: Rui Jorge Pais Pereira

 

 

Title: Manager

 

 

 

 

 

GENERAL MARITIME MANAGEMENT
(PORTUGAL) LLC

 

 

 

 

 

By

/s/ Rui Jorge Pais Pereira

 

 

Name: Rui Jorge Pais Pereira

 

 

Title: Manager

 

[Signature page to the Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

THE COMMON SEAL of
GENERAL MARITIME CREWING PTE. LTD.
was hereunto affixed by

 

 

 

 

 

 

/s/ James Edward Paisley

 

 

James Edward Paisley

 

 

Director

 

 

 

 

 

 

 

 

/s/ Cher Choon Teck

 

 

Cher Choon Teck

 

 

Secretary

 

[Signature page to the Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

LIMITED “GENERAL MARITIME CREWING”
(RUSSIA CORPORATION)

 

 

 

 

 

By

/s/ Gennadiy Liventsov

 

 

 

Name: Gennadiy Liventsov

 

 

 

Title: Director

 

[Signature page to the Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Accepted: November 5, 2009

 

 

J.P. MORGAN SECURITIES INC.

 

For itself and on behalf of the
several Initial Purchasers listed
in Schedule 1 hereto.

 

 

By

/s/ Stathis Karanikolaidis

 

 

Authorized Signatory

 

Stathis Karanikolaidis

Executive Director

 

[Signature page to the Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Initial Purchaser

 

Principal Amount

 

J.P. Morgan Securities Inc.

 

$

111,000,000

 

Goldman, Sachs & Co.

 

105,000,000

 

Citigroup Global Markets Inc.

 

18,000,000

 

RBS Securities Inc.

 

18,000,000

 

Credit Suisse Securities (USA) LLC

 

13,500,000

 

Jefferies & Company, Inc.

 

13,500,000

 

UBS Securities LLC

 

13,500,000

 

DnB NOR Markets, Inc.

 

7,500,000

 

 

 

 

 

Total

 

$

300,000,000

 

 

S-1

--------------------------------------------------------------------------------


 

Schedule 2

 

Subsidiaries Guarantors

 

General Maritime Subsidiary Corporation

General Maritime Management LLC

General Maritime Management (Portugal) LDA.

General Maritime Management (Portugal) Limitada

General Maritime Crewing Pte Ltd. (Singapore Corporation)

General Maritime Crewing Ltd. (Russia Corporation)

GMR Agamemnon LLC

GMR Ajax LLC

GMR Alexandra LLC

GMR Argus LLC

GMR Chartering LLC

GMR Constantine LLC

GMR Daphne

GMR Defiance LLC

GMR Electra

GMR George T

GMR Gulf LLC

GMR Harriet G. LLC

GMR Hope LLC

GMR Horn LLC

GMR Kara G LLC

GMR Minotaur LLC

GMR Orion LLC

GMR Phoenix LLC

GMR Princess LLC

GMR Progress LLC

GMR Revenge LLC

GMR St. Nikolas LLC

GMR Spyridon LLC

GMR Strength LLC

Arlington Tankers Ltd.

Vision Ltd.

Victory Ltd.

Companion Ltd.

Compatriot Ltd.

Concord Ltd.

Consul Ltd.

Concept Ltd.

Contest Ltd.

 

S-2

--------------------------------------------------------------------------------


 

Schedule 3

 

Subsidiaries

 

General Maritime Subsidiary Corporation

General Maritime Management LLC

General Maritime Management (UK) LLC

General Maritime Management (Hellas) Ltd.

General Maritime Management (Portugal) LDA.

General Maritime Management (Portugal) Limitada

General Maritime Crewing Pte Ltd. (Singapore Corporation)

General Maritime Crewing Ltd. (Russia Corporation)

GMR Administration Corp.

GMR Agamemnon LLC

GMR Ajax LLC

GMR Alexandra LLC

GMR Argus LLC

GMR Chartering LLC

GMR Constantine LLC

GMR Daphne

GMR Defiance LLC

GMR Electra

GMR George T

GMR GP LLC

GMR Gulf LLC

GMR Harriet G. LLC

GMR Hope LLC

GMR Horn LLC

GMR Kara G LLC

GMR Limited LLC

GMR Minotaur LLC

GMR Orion LLC

GMR Phoenix LLC

GMR Princess LLC

GMR Progress LLC

GMR Revenge LLC

GMR St. Nikolas LLC

GMR Spyridon LLC

GMR Star LLC

GMR Strength LLC

GMR Trader LLC

GMR Trust LLC

Arlington Tankers Ltd.

Vision Ltd.

Victory Ltd.

Companion Ltd.

Compatriot Ltd.

Concord Ltd.

Consul Ltd.

Concept Ltd.

Contest Ltd.

Arlington Tankers, LLC

 

S-3

--------------------------------------------------------------------------------


 

Annex A

 

Additional Time of Sale Information

 

1.   Term sheet containing the terms of the securities, substantially in the
form of Annex B.

 

A

--------------------------------------------------------------------------------


 

Annex B

 

Supplement, dated November 6, 2009, to

 

Strictly confidential

Preliminary offering memorandum, dated October 30, 2009

 

 

 

General Maritime Corporation

$300,000,000 12.0% Senior Notes due 2017

 

This Supplement is qualified in its entirety by reference to the Preliminary
Offering Memorandum.  The information in this Supplement supplements the
Preliminary Offering Memorandum and supersedes the information in the
Preliminary Offering Memorandum to the extent it is inconsistent with the
information in the Preliminary Offering Memorandum .  Capitalized terms used in
this Supplement but not defined have the meanings given them in the Preliminary
Offering Memorandum.

 

The notes have not been registered under the Securities Act of 1933, as amended,
or the securities laws of any other place.  We are offering the notes only to
qualified institutional buyers under Rule 144A and to non-U.S. persons outside
the United States under Regulation S.

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you.  This information does not purport
to be a complete description of the Notes or the offering.  Please refer to the
Preliminary Offering Memorandum for a complete description.

 

Pricing Term Sheet:

 

Issuer:

 

General Maritime Corporation

Size:

 

$300,000,000

Maturity:

 

November 15, 2017

Coupon:

 

12.0%

Price:

 

97.512% of face amount

Yield to Maturity:

 

12.50%

Spread to Benchmark Treasury:

 

+ 922 basis points

Benchmark Treasury:

 

UST 4.25% due 11/15/2017

Interest Payment Dates:

 

May 15 and November 15 of each year, commencing on May 15, 2010

Record Dates:

 

May 1 and November 1

Gross Proceeds:

 

$292,536,000

Optional Redemption Provisions:

 

 

First Call Date:

 

November 15, 2013

Redemption Prices:

 

 

 

 

Commencing November 15, 2013:

106.000%

 

 

Commencing November 15, 2014:

103.000%

 

 

Commencing November 15, 2015 and thereafter:  100.000%

 

Make-Whole Call:

 

Before the first call date at a discount rate of Treasury plus 50 basis points

Equity Clawback:

 

Prior to 2012, up to 35% may be redeemed at 112.000%

Tax Redemption:

 

In the event of certain changes in tax law, at 100%

 

B-1

--------------------------------------------------------------------------------


 

Change of Control:

 

Put at 101%

Trade Date:

 

November 6, 2009

Settlement:

 

T+3; November 12, 2009

Denominations:

 

$2,000 and integral multiples of $1,000 in excess thereof

CUSIP/ISIN:

 

Rule 144A: 370290AD0 / US370290AD01

 

 

Regulation S: Y2693RAA9 / USY2693RAA96

Form of Offering:

 

Rule 144A/ Regulation S with registration rights

Ratings:

 

Moody’s: B3

 

 

S&P: B

Joint Book-Running Managers:

 

J.P. Morgan Securities Inc.

 

 

Goldman, Sachs & Co.

Co-Managers:

 

Citigroup Global Markets Inc.

 

 

Credit Suisse Securities (USA) LLC

 

 

DnB NOR Markets, Inc.

 

 

Jefferies & Company, Inc.

 

 

RBS Securities Inc.

 

 

UBS Securities LLC

 

Changes from Preliminary Offering Memorandum:

 

Additional Changes to the Description of Notes:

 

The following are changes to the terms of the indenture governing the Notes
described in the Preliminary Offering Memorandum.

 

A.  Limitation on Indebtedness.  The first paragraph under “Limitation on
indebtedness” shall be replaced with the following:

 

“The Company will not, and will not permit any of its Restricted Subsidiaries
to, Incur any Indebtedness; provided, however, that the Company and the
Subsidiary Guarantors may Incur Indebtedness if on the date thereof (1) the
Consolidated Coverage Ratio for the Company and its Restricted Subsidiaries is
at least 2.25 to 1.00.”

 

B.  Limitation on Restricted Payments.  Clause (14) of the second paragraph
under “Limitation on restricted payments” shall be replaced with the following:

 

“14) so long as no default has occurred and is continuing, Restricted Payments
(other than purchases, redemptions or other acquisitions of any Capital Stock
that is restricted under clause (2) of the preceding paragraph) in an amount not
to exceed $30.0 million; provided that the amount of such Restricted Payments
will be included in subsequent calculations of the amount of Restricted
Payments.”

 

C.  Permitted Liens.  Clause (2) of the definition of “Permitted Liens” shall be
replaced with the following:

 

“(2) (X) Liens securing Indebtedness incurred in compliance with the first
paragraph or clause 13 of the second paragraph of “Certain covenants—Limitation
on indebtedness” with respect to any existing Vessel (which term, for purposes
of this clause (2), shall include the Capital Stock of a Person substantially
all of the assets of which is a Vessel and any Related Assets, as the context
may require) of such Person provided, however, that the principal amount of
Indebtedness secured by such a Lien shall not exceed 65% of the fair market
value of such Vessel, determined based upon the average of written appraisals of
three Independent Appraisers, and (Y) Liens securing Indebtedness incurred to
finance the construction, purchase or lease of, or repairs, improvements or
additions to, property of such Person, including a Vessel; provided, however, as
to this clause (Y), (A) subject to clause (B) below, in the case of a Vessel,
(i) except as provided in clauses (ii), (iii) and (iv) below, the principal
amount of Indebtedness secured by such a Lien does not exceed (x) with respect
to Indebtedness Incurred to finance the construction of such Vessel, 65% of the
sum of (1) the contract price pursuant to the Vessel Construction Contract for
such Vessel and (2) any other Ready for Sea Cost for such Vessel, and (y) with
respect to Indebtedness Incurred

 

B-2

--------------------------------------------------------------------------------


 

to finance the acquisition of such Vessel, 65% of the sum of (1) the contract
price for the acquisition of such Vessel and (2) any other Ready for Sea Cost of
such Vessel, (ii) in the case of Indebtedness that matures within nine months
after the Incurrence of such Indebtedness (other than any Refinancing
Indebtedness of such Indebtedness that matures within nine months or
Indebtedness that matures within one year prior to the Stated Maturity of the
Notes), the principal amount of Indebtedness secured by such a Lien shall not
exceed 65% of the fair market value, as determined in good faith by the Board of
Directors, of such Vessel at the time such Lien is incurred, (iii) in the case
of a Sale/Leaseback Transaction, the principal amount of Indebtedness secured by
such a Lien shall not exceed 65% of the fair market value, as determined in good
faith by the Board of Directors, of such Vessel at the time such Lien is
incurred and (iv) in the case of Indebtedness representing Capitalized Lease
Obligations relating to a Vessel, the principal amount of Indebtedness secured
by such a Lien shall not exceed 65% of the sum of (1) the fair market value, as
determined in good faith by the Board of Directors, of such Vessel at the time
such Lien is incurred and (2) any Ready for Sea Cost for such Vessel and (B) in
the case of Additional Assets acquired directly or indirectly from Net Available
Cash pursuant to the covenant described under “Certain covenants—Limitation on
sales of assets and subsidiary stock,” the principal amount of Indebtedness
secured by such a Lien does not exceed the lesser of (i) 65% of the contract
price for the acquisition of such Additional Asset and (ii) the contract price
for the acquisition of such Additional Asset less the Net Available Cash used to
acquire such Additional Asset; provided further, however, as to this clause (Y),
that such Lien may not extend to any other property owned by such Person or any
of its Subsidiaries at the time the Lien is Incurred and the Indebtedness (other
than any interest thereon) secured by the Lien may not be Incurred more than 180
days after the later of the acquisition, completion of construction, repair,
improvement, addition or commencement of full operation of the property subject
to the Lien;”

 

Additional Information:

 

A.  Industry Overview

 

The International Energy Agency is scheduled to release its annual World Energy
Outlook report on November 10th.   We cannot provide any assurances as to the
International Energy Agency’s new forecast for global oil demand, including
potential substantial downward revisions from its prior forecast.

 

B.  As Adjusted Data

 

The as adjusted data included in the Preliminary Offering Memorandum is being
updated below to reflect the actual terms of the notes.

 

As Adjusted Financial Data:

 

As adjusted financial data(1)

 

Twelve months ended September 30, 2009

 

Cash paid for interest (net of amount capitalized)

 

77.9 million

 

Total debt

 

986.0 million

 

Ratio of total debt to adjusted EBITDA

 

5.0x

 

Ratio of Adjusted EBITDA to cash paid for interest (net of amount capitalized)

 

2.5x

 

 

--------------------------------------------------------------------------------

(1) As adjusted financial data takes into effect this offering, the use of
proceeds therefrom as described in “Use of proceeds” and the amendment to our
2005 credit facility as described in “Description of other indebtedness” as if
they had occurred at the beginning of the period based on the following
assumptions: (i) the notes were issued at the beginning of the period with an
interest rate of 12.0%; and (ii) the borrowings under our 2005 credit facility
accrued interest at an assumed rate of 2.78% per year, which is equivalent to
LIBOR plus 2.50%, the interest rate applicable under our 2005 credit facility as
amended, as of the date hereof, and includes the effect of five interest rate
swaps, as described in “Management’s discussion and analysis of financial
contributions and results of operations— Liquidity and capital resources”, with
a notional amount aggregating $579.5 million with a weighted average fixed rate
of 4.22% per year. Actual interest rates could vary significantly from the
assumed interest rates.

 

B-3

--------------------------------------------------------------------------------


 

Core Fixed Costs Estimates:

 

Time charter contracted revenue for 2009 is currently $240 million and the
contracted revenue for 2010 is currently $110 million, representing 65% of our
estimated core fixed costs for 2010 (taking into account the effects of this
offering and the amendment to our credit facility).

 

Based on our estimates and assumptions described in “Management’s discussion and
analysis of financial condition and results of operations” and (i) after giving
effect to the issuance of notes in this offering at an interest rate of 12.0%;
(ii) assuming repricing of our 2005 credit facility from current LIBOR plus 100
basis points to LIBOR plus 250 basis points; (iii) assuming that all excess cash
(net of proceeds used for general corporate purposes as described under “Use of
proceeds”) above the minimum cash balance required to be maintained under our
2005 credit facility will be used to pay down debt and (iv) assuming that a
portion of the proceeds of this offering are used to repay our RBS credit
facility in full and to repay $40 million of debt under our 2005 credit facility
as described in “Use of proceeds”, we estimate core fixed cost for 2010 to be
approximately $170.0 million.

 

Other Commitments:

 

The following is a tabular summary of our future contractual obligations as of
June 30, 2009 as adjusted to reflect the issuance of notes in this offering and
the repayment in full of the RBS credit facility and a $40 million portion of
the 2005 credit facility using proceeds from this offering as described in “Use
of proceeds” (dollars in millions):

 

As adjusted

 

 

 

Total

 

2009(1)

 

2010

 

2011

 

2012

 

2013

 

Thereafter

 

2005 Credit Facility

 

$

671.0

 

$

—

 

$

—

 

$

21.3

 

$

649.7

 

$

—

 

$

—

 

RBS Credit Facility

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Senior Notes due 2017

 

300.0

 

—

 

—

 

—

 

—

 

—

 

300.0

 

Interest expense(2)

 

404.0

 

39.9

 

78.0

 

64.6

 

57.7

 

37.8

 

126.0

 

Senior officer employment agreements

 

1.9

 

0.7

 

0.6

 

0.6

 

—

 

—

 

—

 

Severance to former President and CEO

 

22.0

 

22.0

 

—

 

—

 

—

 

—

 

—

 

Ship management agreements

 

21.1

 

9.1

 

9.4

 

2.6

 

—

 

—

 

—

 

Office leases

 

17.3

 

0.9

 

1.7

 

1.6

 

1.5

 

1.4

 

10.2

 

Total commitments

 

$

1,437.3

 

$

72.6

 

$

89.7

 

$

90.7

 

$

708.9

 

$

39.2

 

$

436.2

 

 

--------------------------------------------------------------------------------

(1)        Denotes the six month period from July 1, 2009 to December 31, 2009.

 

(2)        The notes are assumed to have been issued as of June 30, 2009. Future
interest payments on our 2005 credit facility are based on an outstanding
balance of $671.0 million (which reflects the repayment of $40 million in debt
thereunder with the proceeds of the offering) using a current 3-month LIBOR rate
of 0.625% plus a margin over LIBOR of 2.5%, and adjusted for quarterly cash
settlements of our interest rate swaps with a notional amount aggregating $579.5
million with a weighted average fixed rate of 4.22% per year. The amount also
includes a 0.875% commitment fee we are required to pay on the unused portion of
our 2005 credit facility. Pursuant to the amendment to our credit agreement
which will take effect upon the consummation of the offering of notes
contemplated hereby, the interest rate on our 2005 credit facility will increase
from LIBOR + 100 basis points to LIBOR + 250 basis points.

 

B-4

--------------------------------------------------------------------------------


 

Annex C

 

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of Securities outside the United States:

 

(a)           Each Initial Purchaser acknowledges that the Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

 

(b)           Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

 

(i)            Such Initial Purchaser has offered and sold the Securities, and
will offer and sell the Securities, (A) as part of their distribution at any
time and (B) otherwise until 40 days after the later of the commencement of the
offering of the Securities and the Closing Date, only in accordance with
Regulation S under the Securities Act (“Regulation S”) or Rule 144A or any other
available exemption from registration under the Securities Act.

 

(ii)           None of such Initial Purchaser or any of its affiliates or any
other person acting on its or their behalf has engaged or will engage in any
directed selling efforts with respect to the Securities, and all such persons
have complied and will comply with the offering restrictions requirement of
Regulation S.

 

(iii)          At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchase Securities from it during the distribution compliance
period a confirmation or notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act.  Terms used above have the meanings given
to them by Regulation S.”

 

(iv)          Such Initial Purchaser has not and will not enter into any
contractual arrangement with any distributor with respect to the distribution of
the Securities, except with its affiliates or with the prior written consent of
the Company.

 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

(c)           Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

 

C-1

--------------------------------------------------------------------------------


 

(i)            it has only communicated or caused to be communicated and will
only communicate or cause to be communicated any invitation or inducement to
engage in investment activity (within the meaning of Section 21 of the United
Kingdom Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Company or the Subsidiary
Guarantors; and

 

(ii)           it has complied and will comply with all applicable provisions of
the FSMA with respect to anything done by it in relation to the Securities in,
from or otherwise involving the United Kingdom.

 

(d)           Each Initial Purchaser acknowledges that no action has been or
will be taken by the Company that would permit a public offering of the
Securities, or possession or distribution of any of the Time of Sale
Information, the Offering Memorandum, any Issuer Written Communication or any
other offering or publicity material relating to the Securities, in any country
or jurisdiction where action for that purpose is required.

 

C-2

--------------------------------------------------------------------------------